Exihibit 10.6

 

Execution Copy

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

INFRASOURCE SERVICES, INC.,

 

INFRASOURCE INCORPORATED,

 

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Syndication Agent,

 

and

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

Dated as of May 12, 2004

 

 

 

BARCLAYS CAPITAL, as Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

1.1

Defined Terms

 

1.2

Other Definitional Provisions

 

 

 

SECTION 2.

AMOUNT AND TERMS OF LOANS AND COMMITMENTS

 

 

 

2.1

Term Loans

 

2.2

Repayment of Term Loans

 

2.3

Revolving Commitments

 

2.4

Procedure for Revolving Loan Borrowing

 

2.5

Swingline Commitment

 

2.6

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

2.7 [a05-5291_1ex10d6.htm#a2_7_092932]

Commitment Fees, etc. [a05-5291_1ex10d6.htm#a2_7_092932]

 

2.8 [a05-5291_1ex10d6.htm#a2_8_092935]

Termination or Reduction of Revolving Commitments
[a05-5291_1ex10d6.htm#a2_8_092935]

 

2.9 [a05-5291_1ex10d6.htm#a2_9_092937]

Optional Prepayments [a05-5291_1ex10d6.htm#a2_9_092937]

 

2.10 [a05-5291_1ex10d6.htm#a2_10_092939]

Mandatory Prepayments and Commitment Reductions
[a05-5291_1ex10d6.htm#a2_10_092939]

 

2.11 [a05-5291_1ex10d6.htm#a2_11_092941]

Conversion and Continuation Options [a05-5291_1ex10d6.htm#a2_11_092941]

 

2.12 [a05-5291_1ex10d6.htm#a2_12_092943]

Limitations on Eurodollar Tranches [a05-5291_1ex10d6.htm#a2_12_092943]

 

2.13 [a05-5291_1ex10d6.htm#a2_13_092946]

Interest Rates and Payment Dates [a05-5291_1ex10d6.htm#a2_13_092946]

 

2.14 [a05-5291_1ex10d6.htm#a2_14_092949]

Computation of Interest and Fees [a05-5291_1ex10d6.htm#a2_14_092949]

 

2.15 [a05-5291_1ex10d6.htm#a2_15_092951]

Inability to Determine Interest Rate [a05-5291_1ex10d6.htm#a2_15_092951]

 

2.16 [a05-5291_1ex10d6.htm#a2_16_092954]

Pro Rata Treatment and Payments [a05-5291_1ex10d6.htm#a2_16_092954]

 

2.17 [a05-5291_1ex10d6.htm#a2_17_092956]

Requirements of Law [a05-5291_1ex10d6.htm#a2_17_092956]

 

2.18 [a05-5291_1ex10d6.htm#a2_18_092959]

Taxes [a05-5291_1ex10d6.htm#a2_18_092959]

 

2.19 [a05-5291_1ex10d6.htm#a2_19_093002]

Indemnity [a05-5291_1ex10d6.htm#a2_19_093002]

 

2.20 [a05-5291_1ex10d6.htm#a2_20_093006]

Change of Lending Office [a05-5291_1ex10d6.htm#a2_20_093006]

 

2.21 [a05-5291_1ex10d6.htm#a2_21_093008]

Replacement of Lenders [a05-5291_1ex10d6.htm#a2_21_093008]

 

2.22 [a05-5291_1ex10d6.htm#a2_22_093010]

Prepayment Fees [a05-5291_1ex10d6.htm#a2_22_093010]

 

2.23 [a05-5291_1ex10d6.htm#a2_23_093014]

Increase of Revolving Commitments [a05-5291_1ex10d6.htm#a2_23_093014]

 

 

 

SECTION 3. [a05-5291_1ex10d6.htm#Section3_093026]

LETTERS OF CREDIT [a05-5291_1ex10d6.htm#Section3_093026]

 

 

 

3.1 [a05-5291_1ex10d6.htm#a3_1_093031]

L/C Commitment [a05-5291_1ex10d6.htm#a3_1_093031]

 

3.2 [a05-5291_1ex10d6.htm#a3_2_093033]

Procedure for Issuance of Letter of Credit [a05-5291_1ex10d6.htm#a3_2_093033]

 

3.3 [a05-5291_1ex10d6.htm#a3_3_093036]

Fees and Other Charges [a05-5291_1ex10d6.htm#a3_3_093036]

 

3.4 [a05-5291_1ex10d6.htm#a3_4_093038]

L/C Participations [a05-5291_1ex10d6.htm#a3_4_093038]

 

3.5 [a05-5291_1ex10d6.htm#a3_5_093040]

Reimbursement Obligation of the Borrower [a05-5291_1ex10d6.htm#a3_5_093040]

 

3.6 [a05-5291_1ex10d6.htm#a3_6_093043]

Obligations Absolute [a05-5291_1ex10d6.htm#a3_6_093043]

 

3.7 [a05-5291_1ex10d6.htm#a3_7_093045]

Letter of Credit Payments [a05-5291_1ex10d6.htm#a3_7_093045]

 

3.8 [a05-5291_1ex10d6.htm#a3_8_093048]

Applications [a05-5291_1ex10d6.htm#a3_8_093048]

 

 

--------------------------------------------------------------------------------


 

SECTION 4. [a05-5291_1ex10d6.htm#Section4_093051]

REPRESENTATIONS AND WARRANTIES [a05-5291_1ex10d6.htm#Section4_093051]

 

 

 

4.1 [a05-5291_1ex10d6.htm#a4_1_093059]

Financial Condition [a05-5291_1ex10d6.htm#a4_1_093059]

 

4.2 [a05-5291_1ex10d6.htm#a4_2_093101]

No Change [a05-5291_1ex10d6.htm#a4_2_093101]

 

4.3 [a05-5291_1ex10d6.htm#a4_3_093103]

Existence; Compliance with Law [a05-5291_1ex10d6.htm#a4_3_093103]

 

4.4 [a05-5291_1ex10d6.htm#a4_4_093108]

Power; Authorization; Enforceable Obligations [a05-5291_1ex10d6.htm#a4_4_093108]

 

4.5 [a05-5291_1ex10d6.htm#a4_5_093114]

No Legal Bar [a05-5291_1ex10d6.htm#a4_5_093114]

 

4.6 [a05-5291_1ex10d6.htm#a4_6_093117]

Litigation [a05-5291_1ex10d6.htm#a4_6_093117]

 

4.7 [a05-5291_1ex10d6.htm#a4_7_093120]

No Default [a05-5291_1ex10d6.htm#a4_7_093120]

 

4.8 [a05-5291_1ex10d6.htm#a4_8_093123]

Ownership of Property; Liens [a05-5291_1ex10d6.htm#a4_8_093123]

 

4.9 [a05-5291_1ex10d6.htm#a4_9_093125]

Intellectual Property [a05-5291_1ex10d6.htm#a4_9_093125]

 

4.10 [a05-5291_1ex10d6.htm#a4_10_093127]

Taxes [a05-5291_1ex10d6.htm#a4_10_093127]

 

4.11 [a05-5291_1ex10d6.htm#a4_11_093130]

Federal Regulations [a05-5291_1ex10d6.htm#a4_11_093130]

 

4.12 [a05-5291_1ex10d6.htm#a4_12_093133]

Labor Matters [a05-5291_1ex10d6.htm#a4_12_093133]

 

4.13 [a05-5291_1ex10d6.htm#a4_13_093135]

ERISA [a05-5291_1ex10d6.htm#a4_13_093135]

 

4.14 [a05-5291_1ex10d6.htm#a4_14_093137]

Investment Company Act; Other Regulations [a05-5291_1ex10d6.htm#a4_14_093137]

 

4.15 [a05-5291_1ex10d6.htm#a4_15_093139]

Subsidiaries [a05-5291_1ex10d6.htm#a4_15_093139]

 

4.16 [a05-5291_1ex10d6.htm#a4_16_093142]

Use of Proceeds [a05-5291_1ex10d6.htm#a4_16_093142]

 

4.17 [a05-5291_1ex10d6.htm#a4_17_093143]

Environmental Matters [a05-5291_1ex10d6.htm#a4_17_093143]

 

4.18 [a05-5291_1ex10d6.htm#a4_18_093145]

Accuracy of Information, etc [a05-5291_1ex10d6.htm#a4_18_093145].

 

4.19 [a05-5291_1ex10d6.htm#a4_19_093148]

Security Documents [a05-5291_1ex10d6.htm#a4_19_093148]

 

4.20 [a05-5291_1ex10d6.htm#a4_20_093150]

Solvency [a05-5291_1ex10d6.htm#a4_20_093150]

 

4.21 [a05-5291_1ex10d6.htm#a4_21_093202]

Regulation H [a05-5291_1ex10d6.htm#a4_21_093202]

 

 

 

SECTION 5. [a05-5291_1ex10d6.htm#Section5_093204]

CONDITIONS PRECEDENT [a05-5291_1ex10d6.htm#Section5_093204]

 

 

 

5.1 [a05-5291_1ex10d6.htm#a5_1_093208]

Condition to Amendment of Section 8(l)(v) of Existing Credit Agreement
[a05-5291_1ex10d6.htm#a5_1_093208]

 

5.2 [a05-5291_1ex10d6.htm#a5_2_093210]

Conditions to Effectiveness [a05-5291_1ex10d6.htm#a5_2_093210]

 

5.3 [a05-5291_1ex10d6.htm#a5_3_093212]

Conditions to Each Extension of Credit [a05-5291_1ex10d6.htm#a5_3_093212]

 

 

 

SECTION 6. [a05-5291_1ex10d6.htm#Section6_093216]

AFFIRMATIVE COVENANTS [a05-5291_1ex10d6.htm#Section6_093216]

 

 

 

6.1 [a05-5291_1ex10d6.htm#a6_1_093218]

Financial Statements [a05-5291_1ex10d6.htm#a6_1_093218]

 

6.2 [a05-5291_1ex10d6.htm#a6_2_093221]

Certificates; Other Information [a05-5291_1ex10d6.htm#a6_2_093221]

 

6.3 [a05-5291_1ex10d6.htm#a6_3_093223]

Payment of Obligations [a05-5291_1ex10d6.htm#a6_3_093223]

 

6.4 [a05-5291_1ex10d6.htm#a6_4_093225]

Maintenance of Existence; Compliance [a05-5291_1ex10d6.htm#a6_4_093225]

 

6.5 [a05-5291_1ex10d6.htm#a6_5_093227]

Maintenance of Property; Insurance [a05-5291_1ex10d6.htm#a6_5_093227]

 

6.6 [a05-5291_1ex10d6.htm#a6_6_093229]

Inspection of Property; Books and Records; Discussions
[a05-5291_1ex10d6.htm#a6_6_093229]

 

6.7 [a05-5291_1ex10d6.htm#a6_7_093232]

Notices [a05-5291_1ex10d6.htm#a6_7_093232]

 

6.8 [a05-5291_1ex10d6.htm#a6_8_093235]

Environmental Laws [a05-5291_1ex10d6.htm#a6_8_093235]

 

6.9 [a05-5291_1ex10d6.htm#a6_9_093238]

Interest Rate Protection [a05-5291_1ex10d6.htm#a6_9_093238]

 

6.10 [a05-5291_1ex10d6.htm#a6_10_093240]

Additional Collateral, etc. [a05-5291_1ex10d6.htm#a6_10_093240]

 

6.11 [a05-5291_1ex10d6.htm#a6_11_093242]

Vehicles [a05-5291_1ex10d6.htm#a6_11_093242]

 

 

--------------------------------------------------------------------------------


 

SECTION 7. [a05-5291_1ex10d6.htm#Section7_093245]

NEGATIVE COVENANTS [a05-5291_1ex10d6.htm#Section7_093245]

 

 

 

7.1 [a05-5291_1ex10d6.htm#a7_1_093248]

Financial Condition Covenants [a05-5291_1ex10d6.htm#a7_1_093248]

 

7.2 [a05-5291_1ex10d6.htm#a7_2_093251]

Indebtedness [a05-5291_1ex10d6.htm#a7_2_093251]

 

7.3 [a05-5291_1ex10d6.htm#a7_3_093255]

Liens [a05-5291_1ex10d6.htm#a7_3_093255]

 

7.4 [a05-5291_1ex10d6.htm#a7_4_093309]

Fundamental Changes [a05-5291_1ex10d6.htm#a7_4_093309]

 

7.5 [a05-5291_1ex10d6.htm#a7_5_093319]

Disposition of Property [a05-5291_1ex10d6.htm#a7_5_093319]

 

7.6 [a05-5291_1ex10d6.htm#a7_6_093322]

Restricted Payments [a05-5291_1ex10d6.htm#a7_6_093322]

 

7.7 [a05-5291_1ex10d6.htm#a7_7_093324]

Capital Expenditures [a05-5291_1ex10d6.htm#a7_7_093324]

 

7.8 [a05-5291_1ex10d6.htm#a7_8_093326]

Investments [a05-5291_1ex10d6.htm#a7_8_093326]

 

7.9 [a05-5291_1ex10d6.htm#a7_9_093329]

Transactions with Affiliates [a05-5291_1ex10d6.htm#a7_9_093329]

 

7.10 [a05-5291_1ex10d6.htm#a7_10_093333]

Sales and Leasebacks [a05-5291_1ex10d6.htm#a7_10_093333]

 

7.11 [a05-5291_1ex10d6.htm#a7_11_093420]

Swap Agreements [a05-5291_1ex10d6.htm#a7_11_093420]

 

7.12 [a05-5291_1ex10d6.htm#a7_12_093424]

Changes in Fiscal Periods [a05-5291_1ex10d6.htm#a7_12_093424]

 

7.13 [a05-5291_1ex10d6.htm#a7_13_093426]

Negative Pledge Clauses [a05-5291_1ex10d6.htm#a7_13_093426]

 

7.14 [a05-5291_1ex10d6.htm#a7_14_093429]

Clauses Restricting Subsidiary Distributions [a05-5291_1ex10d6.htm#a7_14_093429]

 

7.15 [a05-5291_1ex10d6.htm#a7_15_093431]

Lines of Business [a05-5291_1ex10d6.htm#a7_15_093431]

 

7.16 [a05-5291_1ex10d6.htm#a7_16_093433]

Amendments to Acquisition Documents [a05-5291_1ex10d6.htm#a7_16_093433]

 

 

 

SECTION 8. [a05-5291_1ex10d6.htm#Section8_093435]

EVENTS OF DEFAULT [a05-5291_1ex10d6.htm#Section8_093435]

 

 

 

SECTION 9. [a05-5291_1ex10d6.htm#Section9_093501]

THE AGENTS [a05-5291_1ex10d6.htm#Section9_093501]

 

 

 

9.1 [a05-5291_1ex10d6.htm#a9_1_093505]

Appointment [a05-5291_1ex10d6.htm#a9_1_093505]

 

9.2 [a05-5291_1ex10d6.htm#a9_2_093507]

Delegation of Duties [a05-5291_1ex10d6.htm#a9_2_093507]

 

9.3 [a05-5291_1ex10d6.htm#a9_3_093509]

Exculpatory Provisions [a05-5291_1ex10d6.htm#a9_3_093509]

 

9.4 [a05-5291_1ex10d6.htm#a9_4_093512]

Reliance by Administrative Agent [a05-5291_1ex10d6.htm#a9_4_093512]

 

9.5 [a05-5291_1ex10d6.htm#a9_5_093514]

Notice of Default [a05-5291_1ex10d6.htm#a9_5_093514]

 

9.6 [a05-5291_1ex10d6.htm#a9_6_093516]

Non-Reliance on Agents and Other Lenders [a05-5291_1ex10d6.htm#a9_6_093516]

 

9.7 [a05-5291_1ex10d6.htm#a9_7_093518]

Indemnification [a05-5291_1ex10d6.htm#a9_7_093518]

 

9.8 [a05-5291_1ex10d6.htm#a9_8_093521]

Agent in Its Individual Capacity [a05-5291_1ex10d6.htm#a9_8_093521]

 

9.9 [a05-5291_1ex10d6.htm#a9_9_093524]

Successor Administrative Agent [a05-5291_1ex10d6.htm#a9_9_093524]

 

9.10 [a05-5291_1ex10d6.htm#a9_10_093527]

Syndication Agent [a05-5291_1ex10d6.htm#a9_10_093527]

 

 

 

SECTION 10. [a05-5291_1ex10d6.htm#Section10_093529]

MISCELLANEOUS [a05-5291_1ex10d6.htm#Section10_093529]

 

 

 

10.1 [a05-5291_1ex10d6.htm#a10_1_093533]

Amendments and Waivers [a05-5291_1ex10d6.htm#a10_1_093533]

 

10.2 [a05-5291_1ex10d6.htm#a10_2_093536]

Notices [a05-5291_1ex10d6.htm#a10_2_093536]

 

10.3 [a05-5291_1ex10d6.htm#a10_3_093539]

No Waiver; Cumulative Remedies [a05-5291_1ex10d6.htm#a10_3_093539]

 

10.4 [a05-5291_1ex10d6.htm#a10_4_093541]

Survival of Representations and Warranties [a05-5291_1ex10d6.htm#a10_4_093541]

 

10.5 [a05-5291_1ex10d6.htm#a10_5_093542]

Payment of Expenses and Taxes [a05-5291_1ex10d6.htm#a10_5_093542]

 

10.6 [a05-5291_1ex10d6.htm#a10_6_093544]

Successors and Assigns; Participations and Assignments
[a05-5291_1ex10d6.htm#a10_6_093544]

 

10.7 [a05-5291_1ex10d6.htm#a10_7_093548]

Adjustments; Set-off [a05-5291_1ex10d6.htm#a10_7_093548]

 

10.8 [a05-5291_1ex10d6.htm#a10_8_093550]

Counterparts [a05-5291_1ex10d6.htm#a10_8_093550]

 

10.9 [a05-5291_1ex10d6.htm#a10_9_093553]

Severability [a05-5291_1ex10d6.htm#a10_9_093553]

 

 

--------------------------------------------------------------------------------


 

10.10 [a05-5291_1ex10d6.htm#a10_10_093555]

Integration [a05-5291_1ex10d6.htm#a10_10_093555]

 

10.11 [a05-5291_1ex10d6.htm#a10_11_093557]

GOVERNING LAW [a05-5291_1ex10d6.htm#a10_11_093557]

 

10.12 [a05-5291_1ex10d6.htm#a10_12_093601]

Submission To Jurisdiction; Waivers [a05-5291_1ex10d6.htm#a10_12_093601]

 

10.13 [a05-5291_1ex10d6.htm#a10_13_093604]

Acknowledgements [a05-5291_1ex10d6.htm#a10_13_093604]

 

10.14 [a05-5291_1ex10d6.htm#a10_14_093606]

Releases of Guarantees and Liens [a05-5291_1ex10d6.htm#a10_14_093606]

 

10.15 [a05-5291_1ex10d6.htm#a10_15_093611]

Confidentiality [a05-5291_1ex10d6.htm#a10_15_093611]

 

10.16 [a05-5291_1ex10d6.htm#a10_16_093615]

WAIVERS OF JURY TRIAL [a05-5291_1ex10d6.htm#a10_16_093615]

 

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

1.1A

Revolving Commitments

 

1.1B

Mortgaged Property

 

4.4

Consents, Authorizations, Filings and Notices

 

4.5

Orders and Decrees

 

4.15

Subsidiaries

 

4.19(a)

UCC Filing Jurisdictions

 

4.19(b)

Mortgage Filing Jurisdictions

 

7.2(d)

Existing Indebtedness

 

7.3(f)

Existing Liens

 

7.5(g)

Disposed Property

 

 

 

EXHIBITS:

 

 

 

 

A

Guarantee and Collateral Agreement

 

B

Form of Compliance Certificate

 

C

Form of Closing Certificate

 

D

Form of Mortgage

 

E

Form of Assignment and Assumption

 

F

Form of Legal Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

 

G

Form of Exemption Certificate

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of May 12,
2004, among INFRASOURCE SERVICES, INC. (f/k/a Dearborn Holdings Corporation), a
Delaware corporation (“Holdings”), INFRASOURCE INCORPORATED, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), LASALLE
BANK NATIONAL ASSOCIATION, as syndication agent (in such capacity, the
“Syndication Agent”), and BARCLAYS BANK PLC, as administrative agent.

 

WITNESSETH:

 

WHEREAS, the Borrower is a party to the Credit Agreement, dated as of September
24, 2003 (as amended, supplemented or otherwise modified from time to time prior
to the amendment and restatement provided for herein, the “Existing Credit
Agreement”), among Holdings, the Borrower, the banks and other financial
institutions or entities parties thereto, the Syndication Agent referred to
therein and the Administrative Agent;

 

WHEREAS, Holdings and the Borrower have requested that the Existing Credit
Agreement be amended and restated as provided herein; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and which remain outstanding or evidence repayment of
any of such obligations and liabilities and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations of the Borrower outstanding thereunder;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that on the Effective Date (as
defined below) the Existing Credit Agreement shall be, and hereby is, amended
and restated in its entirety as follows:

 


SECTION 1.                                DEFINITIONS

 

1.1                                 Defined Terms.  As used in this Agreement,
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%.  For purposes hereof:  “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by Barclays Bank PLC as
its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by Barclays
Bank PLC in connection with extensions of credit to debtors).  Any change in the
ABR due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition”:  the acquisition by Holdings of the Borrower and certain
businesses and assets of the Borrower from the Seller pursuant to the
Acquisition Documentation.

 

“Acquisition Agreement”:  the Agreement and Plan of Merger, dated as of June 17,
2003 (as amended pursuant to a letter agreement, dated as of September 24,
2003), among Holdings, Dearborn Merger Sub Inc., the Borrower and the Seller.

 

--------------------------------------------------------------------------------


 

“Acquisition Documentation”:  collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, the Volume Agreement.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  Barclays Bank PLC, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Syndication Agent and the
Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans and (b) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

 

 

ABR Loans

 

Eurodollar Loans

 

Revolving Loans and Swingline Loans

 

2.00

%

3.00

%

Term Loans

 

2.00

%

3.00

%;

 

provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Effective Date,
the Applicable Margin with respect to Term Loans, Revolving Loans and Swingline
Loans will be determined pursuant to the Pricing Grid.

 

“Application”:  an application and agreement, in such form as the Issuing Lender
may specify from time to time, requesting the Issuing Lender to open one or more
Letters of Credit and, subject to Section 3.8, governing one or more such
Letters of Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (h) or, to the extent the Net Cash Proceeds thereof do not exceed
$5,000,000 in the aggregate, (g)) of Section 7.5) that yields gross

 

2

--------------------------------------------------------------------------------


 

proceeds to any Group Member (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$75,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect minus (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.7(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Bonded Contracts”:  as defined in Section 7.3(s).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.  Notwithstanding
the foregoing, Capital Expenditures shall not include (i) expenditures with Net
Cash Proceeds of substantially concurrent sales or issuances of Capital Stock to
the extent such Net Cash Proceeds are not required to prepay the Loans or reduce
the Revolving Commitments (and are not used for other permitted purposes), (ii)
expenditures with Reinvestment Deferred Amounts, (iii) amounts expended in
connection with Permitted Acquisitions, (iv) equipment or other property
purchased simultaneously or substantially concurrently with the trade-in of
existing equipment or property owned by the Borrower and its Subsidiaries to the
extent of the trade-in credit with respect to the equipment or property being
traded-in, and (v) expenditures made with then available Free Excess Cash Flow.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the

 

3

--------------------------------------------------------------------------------


 

amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 (or the equivalent) by S&P or P-1 (or the equivalent) by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A (or the equivalent) by S&P or A (or the
equivalent) by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest primarily in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA (or the equivalent) by S&P or Aaa (or the equivalent) by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.  If any
asset described in this definition which constitutes a Cash Equivalent on the
date of acquisition thereof by the Borrower or any Subsidiary thereof shall
thereafter cease to satisfy any of the applicable criteria described above in
this definition (the date on which such cessation shall occur, the
“Non-Qualification Date”), such asset shall, nevertheless, be deemed to
constitute a Cash Equivalent until the date which is thirty days after a
Responsible Officer of the Borrower obtains knowledge of such Non-Qualification
Date.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment Fee Rate”:  ½ of 1% per annum.

 

“Commitment Increase Amount”:  as defined in Section 2.23(a).

 

“Commitment Increase Supplement”:  as defined in Section 2.23(c).

 

4

--------------------------------------------------------------------------------


 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.17, 2.18, 2.19 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated April 2004 and furnished to certain Lenders.

 

“Connecticut Mortgage:  the Open-End Mortgage, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing, dated as of September 24, 2003, made by
Electric Services, Inc., as mortgagor, in favor of the Administrative Agent.

 

“Consolidated Adjusted EBITDA”:  for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (a)
income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill (including any writedown of goodwill pursuant to FASB 142))
and organization costs, (e) any extraordinary, unusual or non-recurring expenses
or losses (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, losses on sales
of assets outside of the ordinary course of business), provided, that the
amounts referred to in this clause (e) shall not, in the aggregate, exceed
$10,000,000 for any fiscal year of the Borrower, (f) expenses or fees incurred
in connection with the Acquisition, the IPO and any Permitted Acquisitions, (g)
losses or expenses associated with the extinguishment of Indebtedness, (h)
expenses relating to the grant of stock options or payments or distributions in
compliance with Section 7.6(b), (i) severance costs and one-time retention
bonuses payable in connection with the Acquisition, and (j) for any period that
includes any or all of the fiscal quarters ended March 31, 2003, June 30, 2003
or September 30, 2003, $1,600,000, $1,600,000 and $1,600,000, respectively, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (i) interest income, (ii) any extraordinary, unusual
or non-recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (iii) income tax credits (to the extent not netted from income tax expense),
all as determined on a consolidated basis.  For the purposes of calculating
Consolidated Adjusted EBITDA for any period of four consecutive fiscal quarters
(each, a “Reference Period”), (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated Adjusted EBITDA for such Reference Period shall be reduced by an
amount equal to the Consolidated Adjusted EBITDA (if positive) attributable to
the property that is the subject of such

 

5

--------------------------------------------------------------------------------


 

Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated Adjusted EBITDA (if negative) attributable thereto for such
Reference Period, in each case calculated as if such Material Disposition
occurred on the first day of such Reference Period and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated Adjusted EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma effect to
any Permitted Cost-Savings) as if such Material Acquisition occurred on the
first day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $500,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that yields gross proceeds to the Borrower or any of its Subsidiaries in excess
of $500,000.  Notwithstanding anything contained herein to the contrary,
expenses incurred by Holdings under employment contracts referred to in Section
7.6(c)(iv) shall, for the purposes of calculating Consolidated Adjusted EBITDA
of the Borrower and its Subsidiaries, be deemed to constitute expenses of the
Borrower.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

 

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period less (i) the aggregate amount
actually paid by the Borrower and its Subsidiaries during such period on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures), (ii) taxes paid in cash during such
period, and (iii) any increases in Consolidated Working Capital for such period
and plus any decreases in Consolidated Working Capital during such period to (b)
Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) Consolidated Lease
Expense for such period and (c) scheduled payments made during such period on
account of principal of Indebtedness of the Borrower or any of its Subsidiaries
(including scheduled principal payments in respect of the Term Loans).

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP) minus total cash interest income of the Borrower and its Subsidiaries
for such period, all as determined on a consolidated basis in accordance with
GAAP; for

 

6

--------------------------------------------------------------------------------


 

any four-quarter period that commences prior to the Original Closing Date,
Consolidated Interest Expense shall be computed for the period (the “Stub
Period”) from the first day of such four-quarter period to (but not including)
the Original Closing Date on the assumption that all Indebtedness incurred on
the Original Closing Date was incurred on the first day of the Stub Period and
that the rate of interest applicable thereto on the Original Closing Date was in
effect throughout the Stub Period.

 

“Consolidated Lease Expense”:  for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries for such period
with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated Adjusted EBITDA for
such period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP (excluding (a) surety bonds (and
Guarantee Obligations relating thereto), other than those not reimbursed by the
Borrower or a Subsidiary thereof within five (5) Business Days of a drawing
thereunder and (b) the obligation of the Borrower to pay an aggregate amount not
to exceed $6,000,000 pursuant to the “earnout” provisions of the Stock Purchase
Agreement, dated as of November 15, 2000, among the Borrower, Blair Park
Services, Inc., Sunesys, Inc. and the shareholders named therein).

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date minus Consolidated Current Liabilities on such date.

 

“Continuing Directors”:  the directors of Holdings on the Original Closing Date,
after giving effect to the Acquisition and the other transactions contemplated
hereby, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of Holdings is recommended by
a majority of the then Continuing Directors or such other director receives the
vote of the Permitted Investors in his or her election by the shareholders of
Holdings.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly,

 

7

--------------------------------------------------------------------------------


 

to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(provided that the granting of a Lien permitted hereunder shall not constitute a
Disposition).  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”:  50%; provided, that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2004, the ECF Percentage shall be
reduced to 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 2.0 to 1.0.

 

“Effective Date”:  the date on which the conditions precedent set forth in
Section 5.2 shall have been satisfied.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, enforceable guidelines, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, governing or imposing liability or standards of conduct for
protection of human health or the environment, or of employee health and safety
insofar as it governs exposure to deleterious or allegedly harmful substances,
as has been, is now, or at any time hereafter is in effect.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be

 

8

--------------------------------------------------------------------------------


 

selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year (or other period), (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income (excluding any non-cash charge which is reasonably expected to be paid in
cash within 12 months following the date of incurrence thereof), (iii) decreases
in Consolidated Working Capital for such fiscal year (or other period), and (iv)
the aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income minus (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year (or other period) on
account of Capital Expenditures (excluding the principal amount of Indebtedness
incurred in connection with such expenditures), (iii) the aggregate amount of
all prepayments of Revolving Loans and Swingline Loans during such fiscal year
to the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of Funded Debt of the Borrower and its
Subsidiaries (including the Term Loans and the principal component of Capital
Lease Obligations) during such fiscal year (or other period), (iv) the aggregate
amount of all regularly scheduled principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (or other period) (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v)  increases in Consolidated Working Capital for such fiscal year
(or other period), (vi) the aggregate net amount of non-cash gain on the
Disposition of property by the Borrower and its Subsidiaries during such fiscal
year (or other period) (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income,
(vii) the aggregate amount included in Consolidated Net Income for such fiscal
year (or other period) in respect of any termination payment pursuant to the
Volume Agreement with respect to which a mandatory prepayment is required
pursuant to Section 2.10(d), (viii) distributions paid to Holdings during such
fiscal year (or other period) pursuant to Section 7.6, (ix) amounts paid in
respect of Permitted Acquisitions

 

9

--------------------------------------------------------------------------------


 

(except to the extent financed with Funded Debt) and (x) the amount of cash (but
in no event more than $5,000,000 per year) expended in respect of Investments
permitted under Section 7.8(m).

 

“Excess Cash Flow Application Date”:  as defined in Section 2.10(c).

 

“Excluded Proceeds”:  as defined in Section 2.10(b).

 

“Facility”:  each of (a) the Term Loans and (b) the Revolving Commitments and
the extensions of credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for the day of
such transactions received by Barclays Bank PLC from three federal funds brokers
of recognized standing selected by it.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Free Excess Cash Flow”:  for any fiscal year of the Borrower, the aggregate
amount of Excess Cash Flow for all prior fiscal years (or, in the case of the
fiscal year ending December 31, 2003, for the period commencing on the Original
Closing Date and ending on December 31, 2003) of the Borrower not required to be
used to prepay the Term Loans and reduce Revolving Commitments in accordance
with Section 2.10(c), provided that the aggregate amount of Excess Cash Flow
that shall be included in Free Excess Cash Flow shall in no event exceed
$60,000,000 and provided, further, that the amount of Free Excess Cash Flow
available at any time shall be reduced by the aggregate amount thereof
theretofore used for expenditures that would constitute Capital Expenditures but
for clause (v) of the definition of Capital Expenditures or Investments pursuant
to Section 7.8(m)(ii).

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably

 

10

--------------------------------------------------------------------------------


 

such Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  Until such time as
such an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“GFI”:  GFI Energy Ventures, LLC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the Original Closing Date, executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Holdings”:  as defined in the preamble hereto.

 

11

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary”:  at any time, any Subsidiary of the Borrower then
having assets with a fair market value of less than $1,000,000; provided, that
if the aggregate fair market value of all assets then owned by all Subsidiaries
of the Borrower that would otherwise constitute Immaterial Subsidiaries shall
exceed $10,000,000, only those such Subsidiaries as shall not then have assets
the aggregate fair market value of which is greater than $10,000,000 and as
shall be designated in writing by the Borrower to the Administrative Agent as
Immaterial Subsidiaries shall be deemed to constitute Immaterial Subsidiaries.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business) to the extent required to be recorded as a liability on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(unless cash collateralized with cash and/or Cash Equivalents in a manner
permitted by Section 7.3), (g) the liquidation value of all mandatorily
redeemable preferred Capital Stock of such Person, to the extent the holder
thereof has a right to cause such preferred Capital Stock to be redeemed by such
Person for cash prior to December 31, 2010 (other than as a result of asset
sales and change of control events), (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation
(other than obligations described in clause (f) above secured by cash and/or
Cash Equivalents), and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such

 

12

--------------------------------------------------------------------------------


 

Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan and any Swingline Loan), the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period (x) for Revolving Loans that would extend beyond the Revolving
Termination Date or (y) for Term Loans that would extend beyond the date final
payment is due on the Term Loans;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a payment or prepayment of any Eurodollar Loan during an
Interest Period for such Loan.

 

“Investments”:  as defined in Section 7.8.

 

“IPO”:  the initial public offering of the shares of common stock of Holdings.

 

“Issuing Lender”:  LaSalle Bank National Association or any affiliate thereof,
in its capacity as issuer of any Letter of Credit.

 

“L/C Commitment”:  $32,000,000, as such amount may be increased from time to
time in accordance with Section 2.23(d).

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

13

--------------------------------------------------------------------------------


 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or otherwise), charge or other security interest or
any preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”:  with respect to either Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Maslonka”:  Maslonka & Associates, Inc., an Arizona corporation.

 

“Maslonka Acquisition”:  the acquisition by the Borrower of all the issued and
outstanding Capital Stock of Maslonka pursuant to an Agreement and Plan of
Merger, dated as of January 16, 2004, among the Borrower, Holdings, MAI
Acquisition, Inc., Maslonka and the sellers named therein.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, molds, pollutants,
contaminants, radioactivity, radiofrequency radiation or any other radiation
associated with or allegedly associated with the telecommunications business,
and any other substance of any kind that is regulated pursuant to or gives rise
to liability under any applicable Environmental Law.

 

“Moody’s”:  Moody’s Investors Services Inc.

 

“Mortgaged Properties”:  the real properties listed on Schedule 1.1B, as to
which the Administrative Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

14

--------------------------------------------------------------------------------


 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees, commissions and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and reserves for purchase price
adjustments and retained liabilities reasonably expected to be payable by the
Borrower and its Subsidiaries within six months of such Asset Sale, and, solely
with respect to any Asset Sale consummated by a Subsidiary, the pro rata portion
of any such proceeds required to be distributed, directly or indirectly, to
holders of the Capital Stock of such Subsidiary (other than the Borrower or any
of its Subsidiaries) and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith; provided, that Net
Cash Proceeds shall not include any trade-in-credits or purchase price
reductions received by the Borrower or any of its Subsidiaries in connection
with an exchange of equipment for replacement equipment that is the functional
equivalent of such exchanged equipment.

 

“New Lender”:  as defined in Section 2.23(b).

 

“New Lender Supplement”:  as defined in Section 2.23(b).

 

“Non-Excluded Taxes”:  as defined in Section 2.18(a).

 

“Non-U.S. Lender”:  as defined in Section 2.18(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“OCM”:  Oaktree Capital Management, LLC.

 

“Offered Increase Amount”:  as defined in Section 2.23(a).

 

“Original Closing Date”:  September 24, 2003.

 

15

--------------------------------------------------------------------------------


 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 10.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Performance Bonds”:  performance bonds posted by the Borrower and its
Subsidiaries in the ordinary course of business.

 

“Permitted Acquisition”: an acquisition by the Borrower or any of its Wholly
Owned Subsidiaries of (i) all or substantially all of the assets, (ii) the
assets constituting a line of business or (iii) all or substantially all of the
Capital Stock, of any other Person where (a) no Default or Event of Default
shall have occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is principally engaged in the same line of business (or a
business reasonably related thereto) as the Borrower and its Subsidiaries, (c)
the Borrower shall be in compliance with the covenants set forth in Section 7.1
on a pro forma basis (calculated for the relevant period set forth in Section
7.1 as of the date of such acquisition as if such acquisition had occurred on
the first day of the relevant period), for the most recent full fiscal quarter
immediately preceding such consummation date for which the relevant financial
information has been delivered pursuant to Section 6.1, (d) the aggregate
consideration paid (excluding amounts financed with the Net Cash Proceeds of a
substantially concurrent issuance of Capital Stock of Holdings or with Capital
Stock of Holdings as consideration therefor, but including the amount of any
Indebtedness or other obligations or liabilities assumed or acquired; provided,
that any earn-out to be paid upon the satisfaction of conditions not obviously
achievable shall not be “consideration paid” until actually earned and paid) in
connection with such Permitted Acquisition, together with the aggregate amount
of such consideration paid in connection with all other Permitted Acquisitions
during the term of this Agreement, shall not be in excess of $60,000,000 and (e)
after giving effect to such Permitted Acquisition, the sum of (i) the then
Available Revolving Commitments plus (ii) the aggregate amount of cash and Cash
Equivalents then held by the Borrower and its Subsidiaries shall be no less than
$15,000,000.

 

“Permitted Cost-Savings”: in connection with any Permitted Acquisition or
Investment, those demonstrable cost-savings reasonably anticipated by the
Borrower as of any date of determination to be achieved in connection with such
Permitted Acquisition or Investment, as the case may be, for the 12-month period
following the consummation of such Permitted Acquisition or Investment, which
cost-savings shall be estimated by the Borrower on a good faith basis as of each
date of determination prior to the inclusion of the applicable cost-savings in
the calculation of Permitted Cost-Savings and which Permitted Cost-Savings shall
only be permitted hereunder to the extent they are calculated in accordance with
(and would be permitted under) Regulation S-X of the Exchange Act; it is
understood and agreed that, for the avoidance of duplication, no anticipated
cost-savings shall be included in the calculation of Permitted Cost-Savings for
any period to the extent such anticipated cost-savings are otherwise reflected
in Consolidated Adjusted EBITDA for such period by virtue of the achievement of
actual cost-savings that were part of the cost-savings anticipated to be
achieved.

 

“Permitted Investors”:  the collective reference to the Sponsors and their
Control Investment Affiliates.

 

16

--------------------------------------------------------------------------------


 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”:  the table set forth below.

 

Consolidated
Leverage Ratio

 

Applicable Margin for
Eurodollar Loans that are
Revolving Loans or
Swingline Loans

 

Applicable Margin for
ABR Loans that are
Revolving Loans or
Swingline Loans

 

Applicable Margin for
Eurodollar Loans
that are Term Loans

 

Applicable Margin
for ABR Loans that
are Term Loans

 

> 2.50 to 1.00

 

3.50

%

2.50

%

3.00

%

2.00

%

> 2.25 to 1.00
but < 2.50 to 1.00

 

3.00

%

2.00

%

3.00

%

2.00

%

> 2.00 to 1.00
but < 2.25 to 1.00

 

2.75

%

1.75

%

3.00

%

2.00

%

< 2.00 to 1.00

 

2.50

%

1.50

%

2.75

%

1.75

%

 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply.  In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply.  Each determination of the Consolidated Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 7.1.

 

“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).

 

“Projections”:  as defined in Section 6.2(c).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refunded Swingline Loans”:  as defined in Section 2.6(b).

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

17

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 2.10(b) as a result of the delivery of
a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use an amount equal to all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s or its Subsidiaries’ business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower (directly or indirectly through a
Subsidiary) shall have determined not to, or shall have otherwise ceased to,
acquire or repair assets useful in the Borrower’s or its Subsidiaries’ business
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer or treasurer of the Borrower, but in any event, with respect
to financial matters, the chief financial officer or treasurer of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

18

--------------------------------------------------------------------------------


 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The amount of the Total Revolving Commitments as of the
Effective Date is $40,000,000.

 

“Revolving Commitment Period”:  the period from and including the Effective Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”:  as defined in Section 2.3(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

 

“Revolving Termination Date”:  September 24, 2009.

 

“S&P”:  Standard & Poor’s Ratings Services (a division of McGraw-Hill Companies,
Inc.).

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”:  as such term is defined in the Guarantee and Collateral
Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Seller”:  Exelon Enterprises Company, LLC, a Pennsylvania limited liability
company.

 

“Seller Note”:  the Subordinated Promissory Note in the principal amount of
$30,000,000 (plus any accretions resulting from the payment of interest in
kind), dated the Original Closing Date, made by Holdings to the order of the
Seller.

 

19

--------------------------------------------------------------------------------


 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.  The amount of any contingent claim at any time shall be computed
as the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured claim.

 

“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof in respect of interest rates.

 

“Sponsors”:  GFI, OCM or one or more of their respective Affiliates.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary.

 

“Surety”:  as defined in Section 7.3(s).

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.5 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.

 

20

--------------------------------------------------------------------------------


 

“Swingline Lender”:  Barclays Bank PLC, in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 2.5(a).

 

“Swingline Participation Amount”:  as defined in Section 2.6(c).

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Telecommunications Subsidiaries”:  the collective reference to Sunesys, Inc.,
Sunesys of Virginia, Inc., Blair Park Services, Inc. and RJE Telecom Inc.

 

“Term Lender”:  each Lender that holds a Term Loan.

 

“Term Loan”:  as defined in Section 2.1.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding).

 

“Titled Vehicles”:  as defined in Section 6.11 hereto.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“Vehicles”:  as defined in the Guarantee and Collateral Agreement.

 

“Volume Agreement”:  the Volume Agreement, dated as of the Original Closing
Date, between the Seller and Holdings, substantially in the form of Exhibit C to
the Acquisition Agreement.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2                                 Other Definitional Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ACCOUNTING
TERMS RELATING TO ANY GROUP

 

21

--------------------------------------------------------------------------------


 

Member not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.


 


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT,
WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.                                AMOUNT AND TERMS OF LOANS AND
COMMITMENTS


 

2.1                                 Term Loans.  (a)  Subject to the terms and
conditions hereof, each Term Lender severally agrees that on the Effective Date
it will continue to maintain outstanding hereunder the term loans (each, a “Term
Loan”) then held by it under the Existing Credit Agreement after giving effect
to the prepayment of a portion of such term loans made pursuant to the Existing
Credit Agreement on the Effective Date from the Net Cash Proceeds of the IPO. 
The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.11.

 

(b)                                 Term Loans outstanding under (and as defined
in) the Existing Credit Agreement as of the close of business on the Effective
Date shall, from and after the Effective Date, continue as and constitute Term
Loans hereunder.

 

2.2                                 Repayment of Term Loans.  The Term Loan of
each Term Lender shall mature in 26 consecutive quarterly installments,
commencing June 30, 2004, the first 25 of which shall each be in an amount equal
to 0.25% of the principal amount of such Term Loan outstanding at the close of
business on the Effective Date, and the 26th of which, payable on September 30,
2010, shall be in an amount equal to the then unpaid principal amount of such
Lender’s Term Loan.

 

2.3                                 Revolving Commitments.  (a) Subject to the
terms and conditions hereof, each Revolving Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swingline Loans then outstanding (in each case, after
giving effect to such Revolving Loans), does not exceed the amount of such
Lender’s Revolving Commitment.  During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.4 and 2.11.

 

22

--------------------------------------------------------------------------------


 


(B)  THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.


 

2.4                                 Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice by telecopy or electronic mail (which
electronic mail shall include a PDF copy of such notice executed by a
Responsible Officer) (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.5 may be given not later than 11:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor.  Any Revolving Loans made on the Effective Date shall initially be ABR
Loans.  Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof;
provided, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.6.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof.  Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

 

2.5                                 Swingline Commitment.  (a) Subject to the
terms and conditions hereof, the Swingline Lender agrees to make a portion of
the credit otherwise available to the Borrower under the Revolving Commitments
from time to time during the Revolving Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only.

 


(B)  THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING TERMINATION DATE
AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST
DAY OF A CALENDAR MONTH AND IS AT LEAST FIVE BUSINESS DAYS AFTER SUCH SWINGLINE
LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING LOAN IS BORROWED, THE
BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.


 

2.6                                 Procedure for Swingline Borrowing; Refunding
of Swingline Loans.  (a) Whenever the Borrower desires that the Swingline Lender
make Swingline Loans it shall give the

 

23

--------------------------------------------------------------------------------


 

Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
1:00 P.M., New York City time, on the proposed Borrowing Date), specifying (i)
the amount to be borrowed and (ii) the requested Borrowing Date (which shall be
a Business Day during the Revolving Commitment Period).  Each borrowing under
the Swingline Commitment shall be in an amount equal to $500,000 or a whole
multiple of $100,000 in excess thereof.  Not later than 3:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall transmit such funds to the Borrower on or before 4:00 P.M., New York City
time, on such Borrowing Date (the account in which such funds shall be deposited
shall be designated in writing to the Administrative Agent).

 


(B)  THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE
GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
REQUEST EACH REVOLVING LENDER TO MAKE, AND EACH REVOLVING LENDER HEREBY AGREES
TO MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S
REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS (THE
“REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE
SWINGLINE LENDER.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH REVOLVING
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN IMMEDIATELY
AVAILABLE FUNDS, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER
FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED
SWINGLINE LOANS.  THE BORROWER IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO
CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT
AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH
REFUNDED SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING
LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)  IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN MADE
PURSUANT TO SECTION 2.6(B), ONE OF THE EVENTS DESCRIBED IN SECTION 8(G) SHALL
HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER OR IF FOR ANY OTHER
REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE DISCRETION, REVOLVING
LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 2.6(B), EACH REVOLVING LENDER
SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE
NOTICE REFERRED TO IN SECTION 2.6(B), PURCHASE FOR CASH AN UNDIVIDED
PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY PAYING TO THE
SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO (I)
SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE
PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE BEEN
REPAID WITH SUCH REVOLVING LOANS.


 


(D)  WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


 


(E)  EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN SECTION
2.6(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO SECTION 2.6(C) SHALL
BE ABSOLUTE AND UNCONDITIONAL AND

 

24

--------------------------------------------------------------------------------


 

shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender or
the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.


 

2.7                                 Commitment Fees, etc.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee for the period from and including the date hereof to the
last day of the Revolving Commitment Period, computed at the Commitment Fee Rate
on the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the date
hereof.

 


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES AS SET FORTH IN ANY FEE AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.


 

2.8                                 Termination or Reduction of Revolving
Commitments.  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments.  Any such reduction shall be in an amount equal to
$500,000, or a whole multiple thereof (unless such reduction is with respect to
all remaining Revolving Commitments or pursuant to Section 2.10(e)), and shall
reduce permanently the Revolving Commitments then in effect.

 

2.9                                 Optional Prepayments.  The Borrower may at
any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 A.M., New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 11:00 A.M., New York
City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment, whether the prepayment
is of Eurodollar Loans or ABR Loans and whether the prepayment is of Revolving
Loans or Term Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.19 and, provided,
further, that the provisions of Section 2.22 shall be applicable to certain
prepayments of the Term Loans made pursuant to this Section prior to the second
anniversary of the Original Closing Date to the extent required by such Section
2.22.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 

2.10                           Mandatory Prepayments and Commitment Reductions. 
(a)  If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section

 

25

--------------------------------------------------------------------------------


 

7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
no later than three Business Days after the date of such incurrence toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 2.10(e); provided, that the provisions of Section 2.22
shall be applicable to prepayments of the Term Loans required to be made
pursuant to this paragraph prior to the second anniversary of the Original
Closing Date.

 


(B)  IF ON ANY DATE ANY GROUP MEMBER SHALL RECEIVE NET CASH PROCEEDS (OTHER THAN
EXCLUDED PROCEEDS (AS DEFINED BELOW)) FROM ANY ASSET SALE OR RECOVERY EVENT
THEN, UNLESS A REINVESTMENT NOTICE SHALL BE DELIVERED IN RESPECT THEREOF WITHIN
TEN BUSINESS DAYS AFTER SUCH RECEIPT, SUCH NET CASH PROCEEDS SHALL BE APPLIED NO
LATER THAN TEN BUSINESS DAYS AFTER SUCH RECEIPT TOWARD THE PREPAYMENT OF THE
TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS SET FORTH IN
SECTION 2.10(E); PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, (I) THE
AGGREGATE NET CASH PROCEEDS OF ASSET SALES AND RECOVERY EVENTS THAT MAY BE
EXCLUDED FROM THE FOREGOING REQUIREMENT PURSUANT TO A REINVESTMENT NOTICE SHALL
NOT EXCEED $5,000,000 IN ANY FISCAL YEAR OF THE BORROWER AND (II) ON EACH
REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT
AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT SHALL BE APPLIED TOWARD
THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS
AS SET FORTH IN SECTION 2.10(E).  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
PARAGRAPH (B) TO THE CONTRARY, NO MANDATORY PREPAYMENT OF TERM LOANS OR
REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE REQUIRED FOR THE FIRST
$5,000,000 OF AGGREGATE NET CASH PROCEEDS RECEIVED BY THE GROUP MEMBERS FROM
ASSET SALES AND RECOVERY EVENTS SUBSEQUENT TO THE ORIGINAL CLOSING DATE (THE
“EXCLUDED PROCEEDS”).  THE PROVISIONS OF SECTION 2.22 SHALL BE APPLICABLE TO
CERTAIN PREPAYMENTS OF THE TERM LOANS REQUIRED TO BE MADE PURSUANT TO THIS
PARAGRAPH PRIOR TO THE SECOND ANNIVERSARY OF THE ORIGINAL CLOSING DATE TO THE
EXTENT REQUIRED BY SUCH SECTION 2.22.


 


(C)  IF, FOR ANY FISCAL YEAR OF THE BORROWER COMMENCING WITH THE FISCAL YEAR
ENDING DECEMBER 31, 2004, THERE SHALL BE EXCESS CASH FLOW, THE BORROWER SHALL,
ON THE RELEVANT EXCESS CASH FLOW APPLICATION DATE, APPLY THE ECF PERCENTAGE OF
SUCH EXCESS CASH FLOW TOWARD THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION
OF THE REVOLVING COMMITMENTS AS SET FORTH IN SECTION 2.10(E).  EACH SUCH
PREPAYMENT AND COMMITMENT REDUCTION SHALL BE MADE ON A DATE (AN “EXCESS CASH
FLOW APPLICATION DATE”) NO LATER THAN FIVE BUSINESS DAYS AFTER THE EARLIER OF
(I) THE DATE ON WHICH THE FINANCIAL STATEMENTS OF THE BORROWER REFERRED TO IN
SECTION 6.1(A), FOR THE FISCAL YEAR WITH RESPECT TO WHICH SUCH PREPAYMENT IS
MADE, ARE REQUIRED TO BE DELIVERED TO THE LENDERS AND (II) THE DATE SUCH
FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED.


 


(D)  IF ON ANY DATE HOLDINGS SHALL RECEIVE A TERMINATION PAYMENT FROM THE SELLER
PURSUANT TO SECTION 1 OR SECTION 2 OF THE VOLUME AGREEMENT, AN AMOUNT EQUAL TO
75% OF SUCH PAYMENT SHALL BE APPLIED NO LATER THAN FIVE BUSINESS DAYS AFTER THE
DATE OF SUCH PAYMENT TOWARD THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION
OF THE REVOLVING COMMITMENTS AS SET FORTH IN SECTION 2.10(E).


 


(E)  AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS AND REVOLVING
COMMITMENT REDUCTIONS MADE PURSUANT TO THIS SECTION 2.10 SHALL BE APPLIED,
FIRST, TO THE PREPAYMENT OF THE TERM LOANS IN ACCORDANCE WITH SECTION 2.16(B)
AND, SECOND, TO REDUCE PERMANENTLY THE REVOLVING COMMITMENTS.  ANY SUCH
REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE ACCOMPANIED BY PREPAYMENT OF THE
REVOLVING LOANS AND/OR SWINGLINE LOANS TO THE EXTENT, IF ANY, THAT THE TOTAL
REVOLVING EXTENSIONS OF CREDIT EXCEED THE AMOUNT OF THE TOTAL REVOLVING
COMMITMENTS AS SO REDUCED, PROVIDED THAT IF THE AGGREGATE PRINCIPAL AMOUNT OF
REVOLVING LOANS AND SWINGLINE LOANS THEN OUTSTANDING IS LESS THAN THE AMOUNT OF
SUCH EXCESS (BECAUSE L/C OBLIGATIONS CONSTITUTE A PORTION THEREOF), THE BORROWER
SHALL, TO THE EXTENT OF THE BALANCE OF SUCH EXCESS, REPLACE OUTSTANDING LETTERS
OF CREDIT AND/OR DEPOSIT AN AMOUNT IN CASH IN A CASH COLLATERAL ACCOUNT
ESTABLISHED WITH THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES
ON TERMS AND CONDITIONS SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE
APPLICATION OF ANY PREPAYMENT PURSUANT TO THIS SECTION 2.10 SHALL BE MADE,
FIRST, TO ABR LOANS AND, SECOND, TO EURODOLLAR

 

26

--------------------------------------------------------------------------------


 

Loans.  Each prepayment of the Loans under this Section 2.10 (except in the case
of Revolving Loans that are ABR Loans and Swingline Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.


 

2.11                           Conversion and Continuation Options.  (a)   The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. 
The Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 


(B)  ANY EURODOLLAR LOAN MAY BE ROLLED OVER AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE ROLLED OVER AS SUCH
WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS, AND
PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE
AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO
ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT
OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT
LENDER THEREOF.


 

2.12                           Limitations on Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of (i) the
Revolving Loans that are Eurodollar Loans comprising each Eurodollar Tranche
shall be equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
and (ii) the Term Loans that are Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $3,000,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

 

2.13                           Interest Rates and Payment Dates.  (a)   Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

 


(B)  EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ABR PLUS
THE APPLICABLE MARGIN.


 


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO ABR LOANS UNDER THE REVOLVING FACILITY

 

27

--------------------------------------------------------------------------------


 

plus 2%, and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).


 


(D)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 

2.14                           Computation of Interest and Fees.  (a)   Interest
and fees payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed, except that, with respect to ABR Loans the
rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE BORROWER A STATEMENT
SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY
INTEREST RATE PURSUANT TO SECTION 2.13(A).


 

2.15                           Inability to Determine Interest Rate.  If prior
to the first day of any Interest Period:

 

(a)                                  the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

28

--------------------------------------------------------------------------------


 

2.16                           Pro Rata Treatment and Payments.  (a)   Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or, unless each Revolving Lender adversely affected thereby
otherwise agrees, Revolving Percentages, as the case may be, of the relevant
Lenders.

 


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE MADE PRO RATA ACCORDING TO
THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS THEN HELD BY THE
TERM LENDERS.  THE AMOUNT OF EACH PRINCIPAL PREPAYMENT OF THE TERM LOANS SHALL
BE APPLIED TO REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM LOANS, PRO RATA
BASED UPON THE RESPECTIVE THEN REMAINING PRINCIPAL AMOUNTS THEREOF, EXCEPT THAT
MANDATORY PREPAYMENTS MADE PURSUANT TO SECTION 2.10(C) SHALL BE APPLIED TO
REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM LOANS IN THE DIRECT ORDER OF
THEIR STATED MATURITY.  AMOUNTS PREPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE
REBORROWED.


 


(C)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING LOANS
THEN HELD BY THE REVOLVING LENDERS.


 


(D)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER
(OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A
DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF ANY
EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES,
INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH
EXTENSION.


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON, AT A RATE
EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND (II) A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION, FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH
AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER
THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.

 

29

--------------------------------------------------------------------------------


 


(F)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE
PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE
ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE
DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE
PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL
BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST
THE BORROWER.


 

2.17                           Requirements of Law.  (a)   If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

 

(I)  SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT, ANY LETTER OF CREDIT, ANY APPLICATION OR ANY EURODOLLAR LOAN
MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN
RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES COVERED BY SECTION 2.18 AND
CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER);

 

(II)  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE; OR

 

(III)    SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST (OTHER THAN TAXES
THAT ARE NOT NON-EXCLUDED TAXES) TO SUCH LENDER, BY AN AMOUNT THAT SUCH LENDER
DEEMS TO BE MATERIAL, OF MAKING, CONVERTING INTO, CONTINUING OR MAINTAINING
EURODOLLAR LOANS OR ISSUING OR PARTICIPATING IN LETTERS OF CREDIT, OR TO REDUCE
ANY AMOUNT RECEIVABLE HEREUNDER IN RESPECT THEREOF, THEN, IN ANY SUCH CASE, THE
BORROWER SHALL PROMPTLY PAY SUCH LENDER, UPON ITS DEMAND, ANY ADDITIONAL AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR REDUCED AMOUNT
RECEIVABLE.  IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS PARAGRAPH, IT SHALL PROMPTLY NOTIFY THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO
ENTITLED.


 


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH
LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT)

 

30

--------------------------------------------------------------------------------


 

of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.


 


(C)  A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY
AMOUNTS INCURRED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE
EFFECT, THEN SUCH SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
SUCH RETROACTIVE EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS
SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE
LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.18                           Taxes.  (a)  All payments made by the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes (including branch profits
taxes) and franchise taxes imposed on the Administrative Agent or any Lender as
a result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
(i) the Borrower shall be entitled to make such deduction, (ii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (iii) the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE BORROWER,
AS PROMPTLY AS REASONABLY POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT
RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY
ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE.

 

31

--------------------------------------------------------------------------------


 


(D)  EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT G AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(E)  A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)  IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OR CREDIT IN RESPECT OF ANY
NON-EXCLUDED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.18, IT SHALL AS PROMPTLY AS REASONABLY POSSIBLE PAY
OVER SUCH REFUND OR CREDIT TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION
2.18 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND OR CREDIT), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND OR CREDIT);
PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 


(G)  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.19                           Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any reasonable loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of

 

32

--------------------------------------------------------------------------------


 

Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) minus (ii) the amount of interest
(as reasonably determined by such Lender) that would have accrued to such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.20                           Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of Section
2.17 or 2.18(a) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.17 or 2.18(a).

 

2.21                           Replacement of Lenders.  The Borrower shall be
permitted to replace with a replacement financial institution any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.17 or
2.18(a), (b) defaults in its obligation to make Loans hereunder, or (c) fails to
consent to a requested waiver, amendment, supplement or other modification to
any of the Loan Documents that, specifically or effectively, requires, to become
effective, the consent of each of the Lenders or each of the Lenders holding
Term Loans or each of the Lenders holding Revolving Extensions of Credit or the
consent of each Lender directly affected thereby pursuant to the proviso to the
second sentence of Section 10.1; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement as a result of clause (a) above, such Lender shall have taken
no action under Section 2.20 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.17 or 2.18(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.19 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and, if such replacement financial institution is replacing
a Revolving Lender, the Issuing Lender, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.17 or 2.18(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.  In the event that a replaced Lender does not execute an
Assignment and Assumption pursuant to Section 10.6 within three Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 2.21 and presentation to such replaced

 

33

--------------------------------------------------------------------------------


 

Lender of an Assignment and Assumption evidencing an assignment pursuant to this
Section 2.21, the Borrower shall be entitled (but not obligated) to execute such
an Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Borrower, the replacement Lender
and, to the extent required pursuant to Section 10.6, the Administrative Agent
and the Issuing Lender, shall be effective for purposes of this Section 2.21 and
Section 10.6.  Upon any such assignment, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
replaced Lender to indemnification hereunder shall survive as to such replaced
Lender.

 

2.22                           Prepayment Fees.  In the event of any prepayment
of the Term Loans pursuant to Section 2.9 (in connection with the sale of all or
substantially all of the Capital Stock or assets of Holdings or the Borrower),
Section 2.10(a) or, in connection with a Disposition of all or substantially all
of the assets of the Borrower, Section 2.10(b), occurring prior to the second
anniversary of the Original Closing Date, the Borrower shall pay to each Term
Lender a fee in an amount equal to the product of (a) 1.00% and (b) the
principal amount of the Term Loans of such Term Lender so prepaid.

 

2.23                           Increase of Revolving Commitments.  (a)  Anything
in this Agreement to the contrary notwithstanding, the Borrower shall have the
right to increase the Revolving Commitments from time to time pursuant to this
Section 2.23 (subject to the restrictions of Section 2.23(d) below).  In the
event that the Borrower wishes to increase the aggregate Revolving Commitments
at any time, it shall notify the Administrative Agent in writing of the amount
(the “Offered Increase Amount”) of such proposed increase (such notice, a
“Commitment Increase Notice”); provided, that the aggregate amount of any such
increase in Revolving Commitments shall be at least $2,500,000.  The Borrower
may, at its election, (i) offer one or more of the Lenders the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (c) below and/or (ii) offer one or more additional banks, financial
institutions or other entities the opportunity to participate in all or a
portion of the Offered Increase Amount pursuant to paragraph (b) below.  Each
Commitment Increase Notice shall specify which Lenders and/or banks, financial
institutions or other entities the Borrower desires to participate in such
Revolving Commitment increase.  The Borrower or, if requested by the Borrower,
the Administrative Agent, will notify such Lenders and/or banks, financial
institutions or other entities of such offer.

 

(b)                                 Any additional bank, financial institution
or other entity which the Borrower selects to offer participation in the
increased Revolving Commitments and which elects to become a party to this
Agreement and provide a Revolving Commitment in an amount so offered and
accepted by it pursuant to this Section 2.23 shall execute a New Lender
Supplement (in the form specified by the Administrative Agent, each a “New
Lender Supplement”) with the Borrower and the Administrative Agent, whereupon
such bank, financial institution or other entity (herein called a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement, and Schedule 1.1A shall be deemed to be amended to add the name and
Revolving Commitment of such New Lender (in all cases without the consent of any
other Lender), provided that the Revolving Commitment of any such new Lender
shall be in an amount not less than $2,500,000, provided, further that on the
effective date of such New Lender Supplement, there shall be no outstanding
Eurodollar Loans hereunder or, if any Eurodollar Loans would be outstanding on
the effective date of any such New Lender Supplement, the Borrower shall either
(x) convert such Eurodollar Loans to ABR Loans, or (y) prepay, in accordance
with the provisions of Section 2.9, such Eurodollar Loans immediately prior to
such New Lender Supplement becoming effective (subject, in either case, to the
payment provisions hereof).

 

(c)                                  Any Lender which accepts an offer to it by
the Borrower to increase its Revolving Commitment pursuant to Section 2.23
shall, in each case, execute a Commitment Increase

 

34

--------------------------------------------------------------------------------


 

Supplement (in the form specified by the Administrative Agent, each a
“Commitment Increase Supplement”) with the Borrower and the Administrative Agent
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolving Commitment as so
increased, and Schedule 1.1A shall be deemed to be amended to so increase the
Revolving Commitment of such Lender (in all cases without the consent of any
other Lender), provided that on the effective date of such Commitment Increase
Supplement, there shall be no outstanding Eurodollar Loans hereunder or, if any
Eurodollar Loans would be outstanding on the effective date of any such
Commitment Increase Supplement, the Borrower shall either (x) convert such
Eurodollar Loans to ABR Loans, or (y) prepay, in accordance with the provisions
of Section 2.9, such Eurodollar Loans immediately prior to such Commitment
Increase Supplement becoming effective (subject, in either case, to the payment
provisions hereof).

 

(d)                                 Notwithstanding anything to the contrary in
this Section 2.23 (i) in no event shall any transaction effected pursuant to
this Section 2.23 cause the aggregate Revolving Commitments hereunder to exceed
$85,000,000, (ii) no Lender shall have any obligation to increase its Revolving
Commitment unless it agrees to do so in its sole discretion, (iii) for each
increase of the Revolving Commitments pursuant to this Section 2.23, the L/C
Commitment shall automatically be increased by an amount equal to 80% of such
increase in the Revolving Commitments and (iv) no New Lender Supplement or
Commitment Increase Supplement shall be effective unless consented to in writing
by the Administrative Agent and the Issuing Lender (which consent shall not be
unreasonably withheld or delayed); provided, that no consent of any other Lender
shall be required.

 


SECTION 3.                                LETTERS OF CREDIT

 

3.1                                 L/C Commitment.  (a)  Subject to the terms
and conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of
credit (“Letters of Credit”) for the account of the Borrower on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero;
and provided further that notwithstanding that any Letter of Credit may state
that it is issued on behalf of a Guarantor and notwithstanding that any
Application is executed by a Guarantor, each Letter of Credit is hereby deemed
to be issued for the account of Borrower.  Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).  It is hereby understood and agreed that each Letter of Credit
issued under the Existing Credit Agreement and outstanding on the Effective Date
shall continue to constitute a Letter of Credit.

 


(B)  THE ISSUING LENDER SHALL NOT AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER
OF CREDIT IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE ISSUING LENDER OR
ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT
OF LAW.


 

3.2                                 Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering (i) to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request, and (ii) to the
Administrative Agent copies of all such Applications, certificates, documents,
and other papers and information.  Upon receipt of any Application or copy
thereof, (a) the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent shall inform the Issuing Lender of the aggregate amount of
Revolving Loans and Swingline Loans then outstanding and (b) the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than five Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).  The Issuing Lender shall also
promptly notify the Administrative Agent of any other event that results in a
change in the outstanding amount of the L/C Obligations.

 

3.3                                 Fees and Other Charges.  (a) The Borrower
will pay a fee on all outstanding Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.25% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date.

 


(B)   IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE THE
ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED
OR CHARGED BY THE ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING PAYMENT
UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.


 

3.4                                 L/C Participations.  (a)  The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and all amounts paid by the
Issuing Lender thereunder.  Each L/C Participant agrees with the Issuing Lender
that, if a payment is made under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such payment, or
any part thereof, that is not so reimbursed.  Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 


(B)  IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE ISSUING
LENDER PURSUANT TO SECTION 3.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE
ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE,
SUCH L/C PARTICIPANT SHALL PAY TO THE ISSUING LENDER ON DEMAND AN AMOUNT EQUAL
TO

 

36

--------------------------------------------------------------------------------


 

the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.


 


(C)  WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.4(A), THE ISSUING LENDER RECEIVES ANY
PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY THE ISSUING
LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ISSUING LENDER WILL
DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE ISSUING LENDER
SHALL BE REQUIRED TO BE RETURNED BY THE ISSUING LENDER, SUCH L/C PARTICIPANT
SHALL RETURN TO THE ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY
THE ISSUING LENDER TO IT.


 

3.5                                 Reimbursement Obligation of the Borrower. 
If any payment  is made under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of (a) the payment so made and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 12:00 Noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such payment, if such
notice is received on such day prior to 12:00 Noon, New York City time, or (ii)
if clause (i) above does not apply, the Business Day immediately following the
day that the Borrower receives such notice.  Each such reimbursement payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds.  Interest shall be payable
on any such amounts from the date on which the relevant payment under the Letter
of Credit is made until payment in full at the rate set forth in (x) until the
Business Day next succeeding the date of the relevant notice, Section 2.13(b)
and (y) thereafter, Section 2.13(c).  The Borrower may request that such payment
be financed with an ABR Loan of an equivalent amount, and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
be replaced by such ABR Loan.

 

3.6                                 Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions that resulted from the gross negligence, bad faith or willful
misconduct of the Issuing Lender.  The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit,
the related documents or payment thereunder  shall be binding on the Borrower
and shall

 

37

--------------------------------------------------------------------------------


 

not result in any liability of the Issuing Lender to the Borrower except to the
extent caused by the gross negligence or willful misconduct of the Issuing
Lender.

 

3.7                                 Letter of Credit Payments.  If any draft
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8                                 Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

 


SECTION 4.                                REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

 

4.1                                 Financial Condition.  (a) The unaudited pro
forma consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at December 31, 2003 (including the notes thereto) (the “Pro
Forma Balance Sheet”), copies of which have heretofore been furnished to each
Lender, has been prepared giving effect (as if such events had occurred on such
date) to (i) the consummation of the IPO, (ii) the Loans to be made and/or
continued on the Effective Date and the use of proceeds thereof and (iii) the
payment of fees and expenses in connection with the foregoing.  The Pro Forma
Balance Sheet has been prepared based on the best information available to the
Borrower as of the date of delivery thereof, and presents fairly on a pro forma
basis the estimated financial position of the Borrower and its consolidated
Subsidiaries as at December 31, 2003, assuming that the events specified in the
preceding sentence had actually occurred at such date.

 


(B)  THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AS AT DECEMBER 31,
2001, DECEMBER 31, 2002 AND DECEMBER 31, 2003, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED ON SUCH DATES,
REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM
PRICEWATERHOUSECOOPERS LLP, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION
OF THE BORROWER AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS
AND ITS CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED.  ALL
SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES THERETO,
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE
PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM OF ACCOUNTANTS
AND DISCLOSED THEREIN).  AS OF THE EFFECTIVE DATE, NO GROUP MEMBER HAS ANY
MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR
TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS,
INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR
OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST
RECENT FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH OTHER THAN OBLIGATIONS
IN RESPECT OF SURETY BONDS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND
GUARANTEE OBLIGATIONS IN RESPECT THEREOF.  DURING THE PERIOD FROM DECEMBER 31,
2003 TO AND INCLUDING THE EFFECTIVE DATE THERE HAS BEEN NO DISPOSITION BY ANY
GROUP MEMBER OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY OTHER THAN IN
CONNECTION WITH THE IPO.


 

4.2                                 No Change.  Since December 31, 2003, there
has been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

4.3                                 Existence; Compliance with Law.  Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (c) is duly qualified
as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except in jurisdictions where the
failure to be so qualified or in good standing could not be reasonably expected
to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

4.4                                 Power; Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder.  Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 and (iii) consents, approvals,
registrations, filings or actions the failure of which to be obtained or
performed could not reasonably be expected to have a Material Adverse Effect. 
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto.  This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5                                 No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of any
Group Member and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).  No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.  As of the Effective
Date, the only material orders or decrees of Governmental Authorities to which
any Group Member is subject are listed on Schedule 4.5.

 

4.6                                 Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened by or against any Group
Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

 

4.7                                 No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

39

--------------------------------------------------------------------------------


 

4.8                                 Ownership of Property; Liens.  Each Group
Member has title in fee simple to, or a valid leasehold interest in or other
valid rights to use, all its material real property, and good title to, or a
valid leasehold interest in or other valid rights to use, all its other property
material to its business, except for (a) Liens permitted under Section 7.3, and
(b) minor irregularities or deficiencies in title that, individually or in the
aggregate, do not materially adversely affect the value of such real property,
or interfere with the ability of such Group Member to conduct its business as
currently conducted or to utilize such properties for their intended purposes,
and none of such property is subject to any Lien except as permitted by Section
7.3.

 

4.9                                 Intellectual Property.  Each Group Member
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted.  No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Holdings or the Borrower know of any valid basis for any such claim, in each
case, to the extent such claim could reasonably be expected to result in a
Material Adverse Effect.  The use of Intellectual Property by each Group Member
does not, to its knowledge, infringe on the rights of any Person in any material
respect.

 

4.10                           Taxes.  Each Group Member has filed or caused to
be filed all Federal, state and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed, and,
to the knowledge of Holdings and the Borrower, no material claim is being
asserted, with respect to any such tax, fee or other charge.

 

4.11                           Federal Regulations.  No part of the proceeds of
any Loans, and no other extensions of credit hereunder, will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

 

4.12                           Labor Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:  (a) there
are no strikes or other labor disputes against any Group Member pending or, to
the knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

4.13                           ERISA.  Neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all respects with the applicable provisions
of ERISA and the Code.  No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount.  Neither the Borrower nor

 

40

--------------------------------------------------------------------------------


 

any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted in a material liability under ERISA, and,
to the Borrower’s knowledge, neither the Borrower nor any Commonly Controlled
Entity would become subject to any material liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made.  No such Multiemployer Plan
is in Reorganization or Insolvent which Reorganization or Insolvency would
subject the Borrower or any Commonly Controlled Entity to any material liability
under ERISA or the Code.

 

4.14                           Investment Company Act; Other Regulations.  No
Loan Party is an “investment company”, or a company “controlled” by a company
required to be registered as an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.  No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.

 

4.15                           Subsidiaries.  Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Effective Date, (a) Schedule 4.15 sets forth the name and jurisdiction of
organization of each Subsidiary of the Borrower and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and (b)
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.

 

4.16                           Use of Proceeds.  The proceeds of the Revolving
Loans and the Swingline Loans, and the Letters of Credit, shall be used for
general corporate purposes, including working capital purposes and acquisitions
permitted by Section 7.8.

 

4.17                           Environmental Matters.  Other than exceptions to
any of the following that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect:

 


(A)  EACH GROUP MEMBER:  (I) IS, AND TO THE KNOWLEDGE OF ANY GROUP MEMBER WITHIN
THE PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION HAS BEEN, IN COMPLIANCE WITH
ALL APPLICABLE ENVIRONMENTAL LAWS; (II) HOLDS ALL ENVIRONMENTAL PERMITS (EACH OF
WHICH IS IN FULL FORCE AND EFFECT) REQUIRED FOR ITS CURRENT OPERATIONS OR FOR IT
WITH RESPECT TO ANY PROPERTY OWNED, LEASED, OR OTHERWISE OPERATED BY IT; (III)
IS, AND TO THE KNOWLEDGE OF ANY GROUP MEMBER WITHIN THE PERIOD OF ALL APPLICABLE
STATUTES OF LIMITATION HAS BEEN, IN COMPLIANCE WITH ALL OF ITS ENVIRONMENTAL
PERMITS; AND (IV) REASONABLY BELIEVES THAT: ITS ENVIRONMENTAL PERMITS WILL BE
TIMELY RENEWED AND COMPLIED WITH, WITHOUT SIGNIFICANT EXPENSE; ANY ADDITIONAL
ENVIRONMENTAL PERMITS THAT MAY BE REQUIRED OF IT WILL BE TIMELY OBTAINED AND
COMPLIED WITH, WITHOUT SIGNIFICANT EXPENSE; AND COMPLIANCE WITH ANY
ENVIRONMENTAL LAW THAT IS OR IS EXPECTED TO BECOME APPLICABLE TO IT WILL BE
TIMELY ATTAINED AND MAINTAINED, WITHOUT SIGNIFICANT EXPENSE;


 


(B)  MATERIALS OF ENVIRONMENTAL CONCERN ARE NOT PRESENT AT, ON, UNDER, IN, OR
ABOUT ANY REAL PROPERTY NOW OR FORMERLY OWNED, LEASED OR OPERATED BY ANY GROUP
MEMBER, OR AT ANY OTHER LOCATION (INCLUDING, WITHOUT LIMITATION, ANY LOCATION TO
WHICH MATERIALS OF ENVIRONMENTAL CONCERN HAVE BEEN SENT FOR RE-USE OR RECYCLING
OR FOR TREATMENT, STORAGE, OR DISPOSAL) WHICH COULD REASONABLY BE EXPECTED TO
(I) GIVE RISE TO LIABILITY OF ANY GROUP MEMBER UNDER ANY APPLICABLE
ENVIRONMENTAL LAW OR OTHERWISE RESULT IN COSTS TO ANY GROUP MEMBER, OR (II)
INTERFERE WITH ANY GROUP MEMBER’S CONTINUED OPERATIONS, OR (III) IMPAIR THE FAIR
SALEABLE VALUE OF ANY REAL PROPERTY OWNED OR LEASED BY ANY GROUP MEMBER IN LIGHT
OF SUCH PROPERTY’S CURRENT USE;

 

41

--------------------------------------------------------------------------------


 


(C)  THERE IS NO JUDICIAL, ADMINISTRATIVE, OR ARBITRAL PROCEEDING (INCLUDING ANY
NOTICE OF VIOLATION OR ALLEGED VIOLATION) UNDER OR RELATING TO ANY ENVIRONMENTAL
LAW TO WHICH ANY GROUP MEMBER IS, OR TO THE KNOWLEDGE OF ANY GROUP MEMBER WILL
BE, NAMED AS A PARTY THAT IS PENDING OR, TO THE KNOWLEDGE OF ANY GROUP MEMBER,
THREATENED; AND TO THE KNOWLEDGE OF ANY GROUP MEMBER, THERE ARE NO JUDICIAL,
ADMINISTRATIVE, OR ARBITRAL PROCEEDINGS UNDER OR RELATING TO ANY ENVIRONMENTAL
LAW PENDING OR THREATENED AGAINST ANY PERSON, OTHER THAN ANY GROUP MEMBER, THAT
COULD REASONABLY BE EXPECTED TO AFFECT ANY GROUP MEMBER;


 


(D)  NO GROUP MEMBER HAS RECEIVED ANY WRITTEN REQUEST FOR INFORMATION, OR BEEN
NOTIFIED THAT IT IS A POTENTIALLY RESPONSIBLE PARTY UNDER OR RELATING TO THE
FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF
1980, AS AMENDED (“CERCLA”) OR ANY SIMILAR ENVIRONMENTAL LAW, OR WITH RESPECT TO
ANY MATERIALS OF ENVIRONMENTAL CONCERN;


 


(E)  NO GROUP MEMBER HAS ENTERED INTO OR AGREED TO ANY CONSENT DECREE, ORDER, OR
SETTLEMENT OR SIMILAR AGREEMENT, OR IS SUBJECT TO ANY JUDGMENT, DECREE, OR ORDER
OR OTHER AGREEMENT, IN ANY JUDICIAL, ADMINISTRATIVE, ARBITRAL, OR OTHER FORUM
FOR DISPUTE RESOLUTION, RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ANY
ENVIRONMENTAL LAW; AND


 


(F)  NO GROUP MEMBER HAS ASSUMED OR RETAINED, BY CONTRACT OR, TO THE KNOWLEDGE
OF ANY GROUP MEMBER, BY OPERATION OF LAW, ANY LIABILITIES OF ANY KIND, FIXED OR
CONTINGENT, UNDER ANY ENVIRONMENTAL LAW OR WITH RESPECT TO ANY MATERIALS OF
ENVIRONMENTAL CONCERN.


 

4.18                           Accuracy of Information, etc.  No statement or
information (excluding projections and pro forma financial information)
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
in writing by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum (as supplemented by written information provided to the Lenders prior
to the Effective Date), as of the date of this Agreement), any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  As of the Effective
Date, there is no fact known to any Loan Party that could reasonably be expected
to have a Material Adverse Effect that has not been expressly disclosed herein,
in the other Loan Documents, in the Confidential Information Memorandum or in
any other documents, certificates and statements furnished in writing to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.19                           Security Documents.  (a) The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  In
the case of the Pledged Stock described in the Guarantee and Collateral
Agreement, stock certificates representing such Pledged Stock having been
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, financing statements and
other filings and actions specified on Schedule 4.19(a) in appropriate form
having been filed in the offices specified on Schedule 4.19(a), the Guarantee
and Collateral Agreement constitutes a fully perfected Lien on, and

 

42

--------------------------------------------------------------------------------


 

security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof (other than such Collateral in which a
security interest cannot be perfected under the Uniform Commercial Code or other
applicable law as in effect at the relevant time in the relevant jurisdiction by
the filing of financing statements and other filings and actions described in
Schedule 4.19(a)), as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).

 


(B)  EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE
LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND PROCEEDS THEREOF, AND
WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.19(B), EACH
SUCH MORTGAGE SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST
IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE MORTGAGED
PROPERTIES AND THE PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS (AS DEFINED
IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON (OTHER THAN LIENS PERMITTED UNDER SECTION 7.3 THAT HAVE PRIORITY BY
OPERATION OF LAW OR LIENS PERMITTED UNDER SECTION 7.3(E) OR 7.3(G)).  SCHEDULE
1.1B LISTS, AS OF THE EFFECTIVE DATE, EACH PARCEL OF OWNED REAL PROPERTY LOCATED
IN THE UNITED STATES AND HELD BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT
HAS A VALUE, IN THE REASONABLE OPINION OF THE BORROWER, IN EXCESS OF $500,000.


 

4.20                           Solvency.  The Loan Parties are, taken as a
whole, and after giving effect to the IPO and the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be and
will continue to be, Solvent.

 

4.21                           Regulation H.  No Mortgage (other than the
Connecticut Mortgage) encumbers improved real property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, as amended.

 


SECTION 5.                                CONDITIONS PRECEDENT

 

5.1                                 Condition to Amendment of Section 8(l)(v) of
Existing Credit Agreement.  Section 8(l)(v) of the Existing Credit Agreement
shall be amended by deleting such subsection in its entirety upon the
Administrative Agent receiving this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and the Required Lenders (as
defined in the Existing Credit Agreement); provided, that such amendment shall
cease to be effective if the IPO is not consummated within ten (10) Business
Days after the date of such receipt by the Administrative Agent, in which case
such provision shall automatically be reinserted into the Existing Credit
Agreement.  Each of the Required Lenders referred to above hereby agrees and
consents to such amendment by executing this Agreement.

 

5.2                                 Conditions to Effectiveness.  The
effectiveness of this Agreement (other than Section 5.1, the effectiveness of
which is governed by the terms thereof) is subject to the satisfaction, on or
before May 31, 2004, of the following conditions precedent:

 

(a)                                  Execution of Credit Agreement.  The
Administrative Agent shall have received this Agreement, executed and delivered
by the Administrative Agent, Holdings, the Borrower and the Lenders.

 

(b)                                 IPO, etc.  Holdings shall have received at
least $90,000,000 in Net Cash Proceeds from the IPO, and such proceeds shall
have been applied as follows: (x) 50% thereof shall have been applied to prepay
the Term Loans (under and as defined in the Existing Credit Agreement),

 

43

--------------------------------------------------------------------------------


 

(y) approximately $31,200,000 thereof shall have been used to repay the Seller
Note in full and (z) the remainder shall have been contributed to the equity
capital of the Borrower.

 

(c)                                  Pro Forma Balance Sheet.  The Lenders shall
have received the Pro Forma Balance Sheet.

 

(d)                                 Projections.  The Lenders shall have
received projections of the Borrower through the 2010 fiscal year, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e)                                  Approvals.  All governmental and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with the IPO, the continuing operations of the Group
Members and the transactions contemplated hereby shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on the
Acquisition or the financing contemplated hereby.

 

(f)                                    Fees.  The Lenders and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Effective Date.

 

(g)                                 Closing Certificate; Good Standing
Certificates.  The Administrative Agent shall have received a certificate of
each Loan Party, dated the Effective Date, substantially in the form of Exhibit
C, with good-standing certificates for each Loan Party from its jurisdiction of
organization attached and representing that no amendments or modifications have
been made to such Loan Party’s organizational documents since the Original
Closing Date (or the date on which such Person became a Loan Party).

 

5.3                                 Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date is subject to the satisfaction of the following conditions
precedent:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.3 have been satisfied.

 


SECTION 6.                                AFFIRMATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding (unless cash collateralized in a manner reasonably satisfactory to
the Administrative Agent and the Issuing Lender) or

 

44

--------------------------------------------------------------------------------


 

any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries to:

 

6.1                                 Financial Statements.  Furnish to the
Administrative Agent for itself and for reasonably prompt distribution by the
Administrative Agent to each Lender:

 

(a)                                  as soon as available, but in any event
within 105 days after the end of each fiscal year of Holdings, a copy of the
audited consolidated balance sheet of Holdings and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income and of cash flows for such year (together with such balance sheet and
such statements on an unaudited consolidating basis treating the Borrower and
its Subsidiaries as a single Subsidiary of Holdings), setting forth in each case
in comparative form the figures for the previous year, reported on without a
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of Holdings, the unaudited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter
(together with such balance sheet and such statements on a consolidating basis
treating the Borrower and its Subsidiaries as a single Subsidiary of Holdings),
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes and prepared in a format similar to that used for the financial
statements referred to in paragraph (a) above).

 

All such financial statements delivered pursuant to paragraphs (a) and (b) above
shall be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied (except as approved by
such accountants or officer, as the case may be, and disclosed in reasonable
detail therein and, in the case of financial statements delivered pursuant to
paragraph (b) above, subject to normal year-end and, if applicable, quarter-end
audit adjustments and the absence of footnotes) consistently throughout the
periods reflected therein and with prior periods.

 

6.2                                 Certificates; Other Information.  Furnish to
the Administrative Agent for itself and for reasonably prompt distribution by
the Administrative Agent to each Lender (or, in the case of clause (g), to the
relevant Lender):

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefore no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate;

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, (i) a certificate of a Responsible
Officer stating that, to the best of each such Responsible Officer’s knowledge,
each Loan Party during such period has observed or performed all of its
covenants under Sections 2.10, 6 and 7, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) in the case of quarterly or annual financial
statements, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement applicable to it referred to therein as of the last
day of the fiscal

 

45

--------------------------------------------------------------------------------


 

quarter or fiscal year of the Borrower, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, a description of
any change in the jurisdiction of organization of any Loan Party and a list of
any Intellectual Property material to the business of any Loan Party acquired by
any Loan Party since the date of the most recent report delivered pursuant to
this clause (y) (or, in the case of the first such report so delivered, since
the Effective Date);

 

(c)                                  as soon as available, and in any event no
later than 60 days after the end of each fiscal year of the Borrower, a
reasonably detailed consolidated budget for the following fiscal year (including
a projected consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of the following fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any (as a result of, among other
things, a material acquisition or disposition), of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect (it being understood that actual results may vary from any such
Projections by a material amount and such Projections are subject to significant
contingencies and assumptions, many of which are beyond the control of the
Borrower, and that no assurances are offered that the Projections will be
realized);

 

(d)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower and within 105
days after the end of the fourth fiscal quarter of each fiscal year of the
Borrower, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the fiscal year in which such
fiscal quarter is included to the end of such fiscal quarter;

 

(e)                                  no later than five Business Days prior to
the effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the
Acquisition Documentation;

 

(f)                                    within five days after the same are
filed, copies of all financial statements and reports that Holdings or the
Borrower may make to, or file with, the SEC; and

 

(g)                                 promptly, such additional financial and
other information as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request.

 

Reports and documents required to be delivered pursuant to Sections 6.1 and 6.2
may be delivered electronically and if so, shall be deemed to have been
delivered on the date on which (a) such reports are posted electronically on
IntraLinks/IntraAgency or other relevant website to which the Administrative
Agent and the Lenders have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), if any, and (b) the Borrower
shall have notified (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such reports and
provided to the Administrative Agent and each Lender by email electronic
versions (i.e. soft copies) of such reports and documents.

 

46

--------------------------------------------------------------------------------


 

6.3                                 Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where (i)
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or (ii)
such failure to pay, discharge or satisfy could not reasonably be expected to
have a Material Adverse Effect.

 

6.4                                 Maintenance of Existence; Compliance. 
(a)(i)  Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and applicable Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

6.5                                 Maintenance of Property; Insurance.  (a) 
Keep all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

6.6                                 Inspection of Property; Books and Records;
Discussions.  (a)  Maintain proper books of record and account, in which entries
correct and accurate in all material respects and sufficient to prepare
financial statements in conformity with GAAP are made and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and to discuss the
business, operations, properties and financial condition of the Group Members
with officers of the Group Members and with their independent certified public
accountants.  Notwithstanding anything to the contrary in this Section 6.6, none
of Holdings, the Borrower or any of their Subsidiaries will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any document, information or other matter that (i) in respect of
which disclosure to the Administrative Agent (or its designated representative)
is then prohibited by law or any agreement binding on Holdings, the Borrower or
any of their Subsidiaries or (ii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

 

6.7                                 Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                  any Responsible Officer of Holdings or the
Borrower obtaining knowledge of the occurrence of any Default or Event of
Default;

 

(b)                                 any Responsible Officer of Holdings or the
Borrower obtaining knowledge of any (i) default or event of default under any
Contractual Obligation of any Group Member or (ii) litigation, investigation or
proceeding that may exist at any time between any Group Member and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) in which the amount involved is $5,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought or
(iii) which relates to any Loan Document;

 

47

--------------------------------------------------------------------------------


 

(d)                                 the following events, as soon as possible
and in any event within 30 days after any Responsible Officer of Holdings or the
Borrower knows or has reason to know thereof:  (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

(e)                                  the following events, as soon as possible
and in any event within 30 days after any Group Member knows or has reason to
know thereof:  (i) any written notice that any Governmental Authority may deny
any application for a material Environmental Permit sought by, or revoke or
refuse to renew any material Environmental Permit held by any Group Member; and
(ii) any Governmental Authority has identified any Group Member as a potentially
responsible party under CERCLA or any similar Environmental Law for the cleanup
of Materials of Environmental Concern at any location, whether or not owned,
leased or operated by any Group Member; and

 

(f)                                    any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8                                 Environmental Laws  Other than exceptions to
any of the following that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

(a)                                  comply in all material respects with, and
use reasonable efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all Environmental Permits required
of them by any applicable Environmental Laws;

 


(B)                                 CONDUCT AND COMPLETE IN ALL MATERIAL
RESPECTS ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL,
REMOVAL AND OTHER ACTIONS REQUIRED TO BE UNDERTAKEN BY ANY GROUP MEMBER UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY WITH ALL ORDERS AND DIRECTIVES APPLICABLE
TO ANY GROUP MEMBER OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS;


 


(C)                                  GENERATE, USE, TREAT, STORE, RELEASE,
DISPOSE OF, AND OTHERWISE MANAGE MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER
THAT WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO ANY
GROUP MEMBER OR TO MATERIALLY AFFECT ANY REAL PROPERTY OWNED OR LEASED BY ANY OF
THEM; AND TAKE REASONABLE EFFORTS TO PREVENT ANY OTHER PERSON FROM GENERATING,
USING, TREATING, STORING, RELEASING, DISPOSING OF, OR OTHERWISE MANAGING
MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL LIABILITY TO, OR MATERIALLY AFFECT ANY REAL PROPERTY
OWNED OR OPERATED BY, ANY GROUP MEMBER; AND


 


(D)                                 MAINTAIN AND UPDATE AS APPROPRIATE, AND
IMPLEMENT IN ALL MATERIAL RESPECTS AN ONGOING PROGRAM REASONABLY DESIGNED TO
ENSURE THAT ALL THE PROPERTIES AND OPERATIONS OF THE

 

48

--------------------------------------------------------------------------------


 


GROUP MEMBERS ARE REGULARLY AND REASONABLY REVIEWED BY COMPETENT PROFESSIONALS
TO IDENTIFY AND PROMOTE COMPLIANCE WITH AND TO REASONABLY AND PRUDENTLY MANAGE
ANY LIABILITIES OR POTENTIAL LIABILITIES UNDER ANY ENVIRONMENTAL LAW THAT MAY
AFFECT ANY GROUP MEMBER, INCLUDING, WITHOUT LIMITATION, COMPLIANCE AND
LIABILITIES RELATING TO:  DISCHARGES TO AIR AND WATER; ACQUISITION,
TRANSPORTATION, STORAGE AND USE OF HAZARDOUS MATERIALS; WASTE DISPOSAL; REPAIR,
MAINTENANCE AND IMPROVEMENT OF PROPERTIES; EMPLOYEE HEALTH AND SAFETY; SPECIES
PROTECTION; AND RECORDKEEPING.


 

6.9                                 Interest Rate Protection.  In the case of
the Borrower, maintain Swap Agreements to the extent necessary to provide that
at least 50% of the aggregate outstanding principal amount of the Term Loans is
subject to either a fixed interest rate or interest rate protection for a period
of not less than three years after the Original Closing Date, which Swap
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

 

6.10                           Additional Collateral, etc. 
(a)                                     With respect to any property acquired
after the Original Closing Date by any Group Member (other than (w) any property
described in paragraph (b), (c) or (d) below, (x) any property subject to a Lien
expressly permitted by Section 7.3(g), (y) property acquired by any Foreign
Subsidiary and (z) in any case where the Administrative Agent determines in its
reasonable discretion that the costs of obtaining a security interest are
excessive in relation to the collateral value to be afforded thereby) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3) security interest in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

 


(B)   WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $500,000 ACQUIRED AFTER THE
ORIGINAL CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN (X) ANY SUCH REAL PROPERTY
SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 7.3(G) AND (Z) REAL PROPERTY
ACQUIRED BY ANY FOREIGN SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER A FIRST
PRIORITY MORTGAGE, IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, COVERING SUCH REAL PROPERTY, (II) IF REQUESTED BY THE
ADMINISTRATIVE AGENT, PROVIDE THE LENDERS WITH (X) TITLE AND EXTENDED COVERAGE
INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST EQUAL TO THE
PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL BE
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE AND (Y) ANY CONSENTS OR
ESTOPPELS REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(C)  WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN (X) A FOREIGN SUBSIDIARY AND
(Y) ANY CASE WHERE THE ADMINISTRATIVE AGENT DETERMINES IN ITS REASONABLE
DISCRETION THAT THE COSTS OF OBTAINING A SECURITY INTEREST ARE EXCESSIVE IN
RELATION TO THE COLLATERAL VALUE OF THE SECURITY INTEREST) CREATED OR ACQUIRED
AFTER THE ORIGINAL CLOSING DATE BY ANY GROUP MEMBER (WHICH, FOR THE PURPOSES OF
THIS PARAGRAPH (C), SHALL INCLUDE ANY EXISTING SUBSIDIARY THAT CEASES TO BE A
FOREIGN SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE
ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT

 

49

--------------------------------------------------------------------------------


 

of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Group Member, (ii)
deliver to the Administrative Agent the certificates (if any) representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3) security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.


 


(D)  WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE
ORIGINAL CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN (X) BY ANY GROUP MEMBER
THAT IS A FOREIGN SUBSIDIARY AND (Y) IN ANY CASE WHERE THE ADMINISTRATIVE AGENT
DETERMINES IN ITS REASONABLE DISCRETION THAT THE COSTS OF OBTAINING A SECURITY
INTEREST ARE EXCESSIVE IN RELATION TO THE COLLATERAL VALUE OF THE SECURITY
INTEREST), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT
DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN
THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY ANY SUCH GROUP MEMBER
(PROVIDED THAT IN NO EVENT SHALL MORE THAN 66% OF THE TOTAL OUTSTANDING VOTING
CAPITAL STOCK OF ANY SUCH NEW SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II)
DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES (IF ANY) REPRESENTING SUCH
CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT GROUP MEMBER, AND TAKE
SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT, DESIRABLE TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST
THEREIN, AND (III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER
TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED
ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL,
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

6.11                           Vehicles.  Use its best efforts to cause, as soon
as possible, the Administrative Agent’s first priority security interest in all
cars, trucks, trailers, construction and earth moving equipment and other
vehicles covered by a certificate of title law of any state (collectively, the
“Titled Vehicles”) that are listed on Schedule 8 of the Guarantee and Collateral
Agreement with a book value in excess of $10,000 to be noted on the certificates
of title of such Titled Vehicles in the jurisdictions in which such notation is
required to perfect such security interest and, in any event, on or before July
7, 2004, (a) submit applications to note the Administrative Agent’s first
priority security interest on the certificates of title with respect to all
Titled Vehicles listed on such Schedule 8 with a book value in excess of $10,000
in the appropriate jurisdictions and (b) deliver to the Administrative Agent
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that the Administrative Agent’s first priority security interest has been
noted on the certificates of title with respect to Titled Vehicles the aggregate
book value of which is greater than or equal to 80% of the aggregate book value
of all Titled Vehicles listed on such Schedule 8 with book values in excess of
$10,000.

 


SECTION 7.                                NEGATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding (unless cash

 

50

--------------------------------------------------------------------------------


 

collateralized in a manner reasonably satisfactory to the Administrative Agent
and the Issuing Lender) or any Loan or other amount is owing to any Lender or
the Administrative Agent hereunder, each of Holdings and the Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1                                 Financial Condition Covenants.

 


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER
ENDING WITH ANY FISCAL QUARTER SET FORTH BELOW TO EXCEED THE RATIO SET FORTH
BELOW OPPOSITE SUCH FISCAL QUARTER:

 

Fiscal Quarter Ended

 

Consolidated
Leverage Ratio

 

 

 

 

 

March 31, 2004 through
September 30, 2004

 

3.25 to 1.00

 

 

 

 

 

December 31, 2004 through
September 30, 2005

 

2.75 to 1.00

 

 

 

 

 

December 31, 2005 through
September 30, 2006

 

2.25 to 1.00

 

 

 

 

 

December 31, 2006 through
September 30, 2007

 

2.00 to 1.00

 

 

 

 

 

December 31, 2007 through
September 30, 2010

 

1.75 to 1.00

 

 


(B)  CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER (BEGINNING WITH THE FOUR FISCAL QUARTERS ENDED MARCH 31, 2004) TO BE
LESS THAN 4.00 TO 1.00.


 


(C)  CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED FIXED
CHARGE COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER (BEGINNING WITH THE FOUR FISCAL QUARTERS ENDED MARCH 31, 2004) TO BE
LESS THAN 1.50 TO 1.00.


 


(D)  CONSOLIDATED ADJUSTED EBITDA.  PERMIT CONSOLIDATED ADJUSTED EBITDA FOR ANY
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER ENDING WITH ANY
FISCAL QUARTER SET FORTH BELOW TO BE LESS THAN THE AMOUNT SET FORTH BELOW
OPPOSITE SUCH FISCAL QUARTER:

 

Fiscal Quarter Ended

 

Consolidated
Adjusted EBITDA

 

 

 

 

 

March 31, 2004 through
September 30, 2004

 

$

45,000,000

 

 

 

 

 

December 31, 2004 through
September 30, 2005

 

$

50,000,000

 

 

 

 

 

December 31, 2005 through
September 30, 2010

 

$

55,000,000

 

 

51

--------------------------------------------------------------------------------


 

7.2                                 Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 (i) Indebtedness of the Borrower to any
Subsidiary, (ii) Indebtedness of any Subsidiary Guarantor to the Borrower or any
other Subsidiary, (iii) Indebtedness of any Foreign Subsidiary to any other
Foreign Subsidiary and (iv) Indebtedness in an aggregate principal amount not to
exceed $2,000,000 of all Foreign Subsidiaries to the Borrower or any of its
Domestic Subsidiaries;

 

(c)                                  Guarantee Obligations incurred in the
ordinary course of business by Holdings, the Borrower or any of its Subsidiaries
of obligations of any Subsidiary Guarantor;

 

(d)                                 Indebtedness outstanding on the Original
Closing Date and listed on Schedule 7.2(d) and any refinancings, refundings,
renewals or extensions thereof (without increasing (except to the extent of fees
and interest on such Indebtedness, refinancings, refundings, renewals or
extensions), or shortening the maturity of, the principal amount thereof);

 

(e)                                  Indebtedness (including Capital Lease
Obligations and any refinancings, refundings, renewals or extensions thereof)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;

 

(f)                                    Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, bankers acceptances, letters of credit, surety
bonds or other similar obligations arising in the ordinary course of business,
and any refinancings thereof to the extent not provided to secure the repayment
of other Indebtedness (including Guarantee Obligations relating thereto);

 

(g)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided
that such Indebtedness is extinguished within five Business Days after its
incurrence;

 

(h)                                 Indebtedness of the Borrower or any of its
Subsidiaries consisting of the financing of insurance premiums in the ordinary
course of business; and

 

(i)                                     other Indebtedness of Holdings and its
Subsidiaries in an aggregate principal amount not to exceed at any time
$40,000,000.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section, the Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

7.3                                 Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except:

 

(a)                                  Liens for taxes and other governmental
charges not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;

 

52

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, landlords’,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 

(f)                                    Liens in existence on the Original
Closing Date listed on Schedule 7.3(f) and renewals, refinancings and extensions
thereof, securing Indebtedness permitted by Section 7.2(d), provided that no
such Lien is spread to cover any additional property after the Original Closing
Date and that the amount of Indebtedness secured thereby is not increased except
as permitted under Section 7.2(d);

 

(g)                                 Liens securing Indebtedness of the Borrower
or any other Subsidiary incurred pursuant to Section 7.2(e) to finance the
acquisition of fixed or capital assets or to refinance Indebtedness incurred for
such purpose, provided that (i) such Liens shall be created within 180 days
after the acquisition of such fixed or capital assets or at the time of such
refinancing, as the case may be, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness (or securing such
Indebtedness being refinanced) and proceeds and replacements thereof and (iii)
the principal amount of Indebtedness secured thereby is not increased;

 

(h)                                 Liens created pursuant to the Security
Documents;

 

(i)                                     any interest or title of a lessor,
licensor or sublessor under any lease, license or sublease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased, licensed or subleased;

 

(j)                                     Liens arising from judgments, decrees,
awards or attachments in circumstances not constituting an Event of Default;

 

(k)                                  Liens arising out of any conditional sale,
title retention, consignment or other similar arrangements for the sale of goods
by the Borrower or any of its Subsidiaries in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;

 

(l)                                     Liens on insurance policies and the
proceeds thereof pursuant to insurance premium financing arrangements;

 

(m)                               Liens (i) incurred in the ordinary course of
business in connection with the purchase or shipping of goods or assets (or the
related assets and proceeds thereof), which Liens are in favor of the seller or
shipper of such goods or assets and only attached to such goods or assets,

 

53

--------------------------------------------------------------------------------


 

and (ii) in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(n)                                 Liens in favor of collecting banks having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments of the Borrower or any of its Subsidiaries on deposits with or in
possession of such banks, other than relating to Indebtedness;

 

(o)                                 Liens on the assets of Foreign Subsidiaries
in connection with financing arrangements for their benefit that are not
otherwise prohibited under this Agreement;

 

(p)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(q)                                 those matters set forth as exceptions to
title in the title policy for each Mortgaged Property;

 

(r)                                    Liens on cash reserves securing
Indebtedness of the Borrower and its Subsidiaries in respect of letters of
credit or surety bonds permitted by Section 7.2(f); and Liens on cash reserves
securing other obligations of the Borrower and its Subsidiaries in respect of
letters of credit or surety bonds arising in the ordinary course of business, to
the extent not provided to secure the repayment of other Indebtedness of the
Borrower and its Subsidiaries;

 

(s)                                  Liens on contracts entered into with its
customers by Holdings or any of its Subsidiaries, and on all assets related
thereto and to the projects that are the subject thereof, to secure the
obligations of Holdings or such Subsidiary in respect of surety bonds issued on
its behalf (the issuer thereof, the “Surety”) to assure performance of such
contracts (each such contract, a “Bonded Contract”); provided that (i) all such
Liens (other than those on accounts receivable due and to become due with
respect to all Bonded Contracts, contract rights related to such accounts
receivable and materials purchased for incorporation in any project that is the
subject of a Bonded Contract) shall be subject, subordinate and junior to the
Liens on the assets that are subject thereto created by the Security Documents
and (ii) prior to the creation of any such Liens each Person (directly or
through its agent) which is to be secured thereby shall have entered into with
the Administrative Agent, on behalf of the Lenders, an intercreditor agreement
which is in form and substance satisfactory to the Administrative Agent;

 

(t)                                    Liens in existence on the date of
consummation of the Maslonka Acquisition on contracts entered into with its
customers by Maslonka, and on all assets related thereto and to the projects
that are the subject thereof, to secure the obligations of Maslonka in respect
of surety bonds issued on its behalf to assure performance of such contracts;
and

 

(u)                                 Liens not otherwise permitted by this
Section so long as the aggregate outstanding principal amount of the obligations
secured thereby do not exceed $5,000,000 at any one time.

 

7.4                                 Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)                                  any Subsidiary of the Borrower may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or

 

54

--------------------------------------------------------------------------------


 

into any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving corporation);

 

(b)                                 any Subsidiary of the Borrower may Dispose
of any or all of its assets (i) to the Borrower or any Wholly Owned Subsidiary
Guarantor (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 7.5;

 

(c)                                  any Foreign Subsidiary may (i) be merged or
consolidated with or into any other Foreign Subsidiary or (ii) Dispose of any or
all of its assets to any other Foreign Subsidiary;

 

(d)                                 any Immaterial Subsidiary may liquidate,
wind up or dissolve; and

 

(e)                                  any Investment expressly permitted by
Section 7.8 may be structured as a merger, consolidation or amalgamation.

 

7.5                                 Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

(a)                                  the Disposition of obsolete or worn out
property in the ordinary course of business;

 

(b)                                 the sale of inventory in the ordinary course
of business;

 

(c)                                  Dispositions permitted by Section 7.4(a),
clause (i) of Section 7.4(b) or Section 7.4(c);

 

(d)                                 the sale or issuance of any Subsidiary’s
Capital Stock to the Borrower or any Wholly Owned Subsidiary Guarantor;

 

(e)                                  the Disposition of cash or Cash Equivalents
in the ordinary course of business;

 

(f)                                    the license, as either licensor or
licensee, of patents, trademarks, copyrights and know-how to or from third
Persons or any Group Member in the ordinary course of business;

 

(g)                                 the Disposition of property identified on
Schedule 7.5(g) on or prior to the first anniversary of the Original Closing
Date;

 

(h)                                 the Borrower may, subject to and in
compliance with Section 6.10, Dispose of assets (other than all or substantially
all of its assets) to any Wholly Owned Subsidiary Guarantor; and

 

(i)                                     the Disposition of other property having
a fair market value not to exceed $10,000,000 in the aggregate for any fiscal
year of the Borrower.

 

7.6                                 Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock or common equity
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:

 

55

--------------------------------------------------------------------------------


 

(a)                                  any Subsidiary may make Restricted Payments
to the Borrower or any Wholly Owned Subsidiary Guarantor;

 

(b)                                 so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower may pay dividends to
Holdings to permit Holdings to  purchase Holdings’ common stock or common stock
options from present or former officers or employees of any of Holdings or its
Subsidiaries upon the death, disability or termination of employment of such
officer or employee or pursuant to the terms of any stock option plan or like
agreement, provided, that the aggregate amount of payments under this paragraph
(net of any Net Cash Proceeds received by Holdings and contributed to the
Borrower after the date hereof in connection with resales of any common stock or
common stock options so purchased) shall not exceed $500,000 in any fiscal year;
and

 

(c)                                  the Borrower may pay dividends to Holdings
to permit Holdings to (i) pay corporate overhead expenses incurred by Holdings
in the ordinary course of its business not to exceed $500,000 in any fiscal
year, (ii) pay any taxes that are due and payable by Holdings in respect of the
operations of the Borrower or any Subsidiary as part of a consolidated, combined
or similar group that includes Holdings, the Borrower or any Subsidiary, (iii)
pay amounts owed to officers and directors of Holdings with respect to
directors’ fees, indemnities, compensation or reimbursement of expenses and (iv)
pay amounts owed to officers of the Borrower and its Subsidiaries in connection
with employment contracts such officers enter into with Holdings.

 

7.7                                 Capital Expenditures.  Make or commit to
make any Capital Expenditure, except Capital Expenditures of the Borrower and
its Subsidiaries in the ordinary course of business not exceeding, for any
fiscal year of the Borrower set forth in the table below, the amount set forth
in such table for such fiscal year; provided, that (a) up to 50% of any such
amount referred to above, if not so expended in the fiscal year for which it is
permitted, may be carried over for expenditure in the next succeeding fiscal
year, (b) Capital Expenditures made pursuant to this Section during any fiscal
year shall be deemed made, first, in respect of amounts permitted for such
fiscal year as provided above and, second, in respect of amounts carried over
from the prior fiscal year pursuant to clause (a) above and (c) notwithstanding
the foregoing, the Telecommunications Subsidiaries may not make Capital
Expenditures in an aggregate amount greater than $15,000,000 during any fiscal
year; provided, further, that no Capital Expenditures may be made pursuant to
clause (c) above unless in a manner reasonably consistent with past practice.

 

Fiscal Year

 

Capital Expenditures

 

 

 

 

 

2003

 

$

22,000,000

 

 

 

 

 

2004

 

$

31,650,000

 

 

 

 

 

2005

 

$

34,350,000

 

 

 

 

 

2006

 

$

37,200,000

 

 

 

 

 

2007

 

$

39,750,000

 

 

 

 

 

2008

 

$

41,100,000

 

 

 

 

 

2009

 

$

42,450,000

 

 

 

 

 

2010

 

$

43,950,000

 

 

56

--------------------------------------------------------------------------------


 

7.8                                 Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                  extensions of trade credit or the holding
of receivables in the ordinary course of business;

 

(b)                                 investments in Cash Equivalents;

 

(c)                                  Indebtedness and Guarantee Obligations
permitted by Section 7.2;

 

(d)                                 loans and advances to employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $500,000 at any one time outstanding;

 

(e)                                  the Acquisition and Permitted Acquisitions
(including any Investments owned by a Person acquired in the Acquisition or a
Permitted Acquisition);

 

(f)                                    Investments in assets useful in the
business of the Borrower and its Subsidiaries made by the Borrower or any of its
Subsidiaries with the proceeds of any Reinvestment Deferred Amount (including
through the acquisition of Capital Stock of a Person that directly or indirectly
holds such assets);

 

(g)                                 (i) intercompany Investments by any Group
Member in the Borrower or any Person that, prior to such investment, is a Wholly
Owned Subsidiary Guarantor, (ii) Investments by any Foreign Subsidiary in any
Person that, prior to such Investment, is a Foreign Subsidiary and (iii)
Investments by any Group Member (other than a Foreign Subsidiary) in a Person
that, prior to such Investment, is a Foreign Subsidiary or a Subsidiary that is
not a Wholly Owned Subsidiary Guarantor in an aggregate amount outstanding at
any time not to exceed $2,000,000 (after giving effect to any portion of any
such Investment returned to the investor in cash, whether  as a repayment of
principal or a return of invested capital, as the case may be, but without
giving effect to any earnings on such Investment, whether in the form of
interest, dividends or otherwise);

 

(h)                                 the Borrower and its Subsidiaries may own
the Capital Stock of their respective Subsidiaries created or acquired in
accordance with the terms of this Agreement;

 

(i)                                     Investments (including Indebtedness and
Capital Stock) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

(j)                                     without duplication, Investments that
constitute Capital Expenditures permitted pursuant to Section 7.7;

 

57

--------------------------------------------------------------------------------


 

(k)                                  Investments funded through substantially
concurrent capital contributions to Holdings or substantially concurrent sales
or issuances of Capital Stock of Holdings; provided, that the proceeds (if any)
of such capital contributions, sales or issuances are contributed by Holdings,
directly or indirectly through any Subsidiary, to the Borrower or a Subsidiary
of the Borrower, as the case may be, making such Investment or used to fund the
acquisition of Investments which are so contributed to the Borrower or a
Subsidiary of the Borrower;

 

(l)                                     guarantees by the Borrower of employment
contracts entered into between Holdings and officers of Holdings and its
Subsidiaries; and

 

(m)                               in addition to Investments otherwise expressly
permitted by this Section, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost but giving effect to any
portion of such Investments returned to the investor in cash as a repayment of
principal or a return of invested capital but without giving effect to any
earnings on such Investment, whether in the form of interest, dividends or
otherwise) not to exceed in any fiscal year of the Borrower the greater of (i)
$5,000,000 and (ii) the aggregate amount of Free Excess Cash Flow available
during such fiscal year.

 

7.9                                 Transactions with Affiliates.  Enter into
any transaction, including any purchase, sale, lease or exchange of property,
the rendering of any service or the payment of any management, advisory or
similar fees, with any Affiliate (other than Holdings, the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) not prohibited under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that the foregoing
restrictions shall not, so long as no Event of Default has occurred, apply to:
(i) customary fees to, and indemnifications of, non-officer directors of
Holdings and its Subsidiaries, (ii) compensation and indemnification
arrangements and benefit plans for officers and employees of Holdings or any of
its Subsidiaries in the ordinary course of business and (iii) transactions to
the extent permitted under Section 7.6.

 

7.10                           Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by any Group Member of real or
personal property that has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.

 

7.11                           Swap Agreements.  Enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

7.12                           Changes in Fiscal Periods.  Permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

7.13                           Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than (a)
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby or
Indebtedness permitted under Section 7.2(d) (in which case,

 

58

--------------------------------------------------------------------------------


 

any prohibition or limitation shall only be effective against the assets
financed thereby), (c)  agreements containing customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any of its Subsidiaries entered into in the ordinary course of
business, (d) agreements containing customary provisions restricting assignment
of any contract entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (e) agreements containing customary provisions
restricting the assignment of licensing agreements, management agreements or
franchise agreements entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business, (f) agreements containing any restriction or
encumbrance with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into for the sale or disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary, so long as such sale or
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary is permitted under this Agreement, (g) agreements containing
restrictions on the transfer of any asset pending the close of the sale of such
asset so long as such sale is permitted under this Agreement and (h) agreements
containing restrictions with respect to Foreign Subsidiaries in connection with
financing arrangements for their benefit that are not otherwise prohibited under
this Agreement.

 

7.14                           Clauses Restricting Subsidiary Distributions. 
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) restrictions contained in agreements referenced in
Sections 7.13(b), (c), (d), (e) and (g), and (iv) any restriction with respect
to Foreign Subsidiaries in connection with financing arrangements for their
benefit that are not otherwise prohibited under this Agreement.

 

7.15                           Lines of Business.  Enter into any business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date of this Agreement
(after giving effect to the Acquisition) or that are reasonably related or
incidental thereto.

 

7.16                           Amendments to Acquisition Documents.  (a)  Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower or any of
its Subsidiaries pursuant to the Acquisition Documentation such that after
giving effect thereto such indemnities or licenses shall be materially less
favorable to the interests of the Loan Parties or the Lenders with respect
thereto or (b) otherwise amend, supplement or otherwise modify the terms and
conditions of the Acquisition Documentation or any such other documents except
for any such amendment, supplement or modification that (i) becomes effective
after the Original Closing Date and (ii) could not reasonably be expected to
have a Material Adverse Effect.

 


SECTION 8.                                EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or Reimbursement Obligation when due in accordance with
the terms hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or

 

59

--------------------------------------------------------------------------------


 

under any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made; or

 

(c)                                  (i)  any Loan Party shall default in the
observance or performance of any agreement contained in clause (i) of Section
6.4(a) (with respect to Holdings and the Borrower only), Section 2.8, 6.7(a) or
Section 7 of this Agreement (excluding Section 7.1) or Sections 5.5 and 5.7(b)
of the Guarantee and Collateral Agreement or (ii) an “Event of Default” under
and as defined in any Mortgage shall have occurred and be continuing; or

 

(d)                                 the Borrower shall default in the observance
or performance of any financial covenant set forth in Section 7.1, and such
default shall continue unremedied for a period of 15 days after the date on
which delivery of the relevant financial statements is required pursuant to
Section 6.1; any default referred to in this paragraph (d) may be cured by any
Person making an investment in Holdings (provided that such investment shall not
result in an Event of Default under Section 8(l)), the proceeds of which shall
be contributed by Holdings to the common equity of the Borrower and Consolidated
Adjusted EBITDA for the period for which such default shall have occurred shall
be deemed increased by the amount of such common equity contribution; or

 

(e)                                  any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (d) of
this Section), and such default shall continue unremedied for a period of 30
days after notice to the Borrower from the Administrative Agent or the Required
Lenders; or

 

(f)                                    any Group Member (other than any
Immaterial Subsidiary) shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans or Guarantee Obligations in respect
thereof) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (f) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or

 

(g)                                 (i) any Group Member (other than any
Immaterial Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have

 

60

--------------------------------------------------------------------------------


 

an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member (other than any
Immaterial Subsidiary) any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Group Member (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member (other than any Immaterial Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member (other than any Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(h)                                 (i) any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Group Member or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any event or condition not in
the ordinary course shall occur or exist with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could, in the reasonable judgment
of the Required Lenders, reasonably be expected to have a Material Adverse
Effect; or

 

(i)                                     one or more judgments or decrees shall
be entered against any Group Member involving in the aggregate a liability (to
the extent not paid or covered by insurance) of $5,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

(j)                                     any of the Security Documents shall
cease, for any reason, to be in full force and effect (other than in accordance
with its terms), or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except as provided in the Loan Documents); or

 

(k)                                  the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason (other than in
accordance with its terms), to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

 

61

--------------------------------------------------------------------------------


 

(l)                                     (i) (A) the Permitted Investors shall
cease to have the power to vote or direct the voting of securities having at
least 30% of the ordinary voting power for the election of directors of Holdings
(determined on a fully diluted basis) or (B) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rule 13(d)(3) and 13(d)(5) of the Exchange Act), directly or
indirectly, of more of the outstanding common stock of Holdings than the
Permitted Investors own; (ii) the board of directors of Holdings shall cease to
consist of a majority of Continuing Directors; or (iii) Holdings shall cease to
own and control, of record and beneficially, directly, 100% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement); or

 

(m)                               Holdings shall directly or indirectly (i)
conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of the Borrower and in connection with
employment contracts entered into with officers of Holdings and its
Subsidiaries, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (w) obligations in respect of
surety bonds referred to in Section 7.3(s), (x) nonconsensual obligations
imposed by operation of law, (y) Indebtedness, liabilities and obligations
pursuant to the Loan Documents to which it is a party, agreements entered into
in connection with or related to the Acquisition, Permitted Acquisitions and
issuances of Capital Stock, agreements entered into with directors and officers
of Holdings and corporate overhead expenses and (z) obligations with respect to
its Capital Stock, or (iii) own, lease, manage or otherwise operate any
properties or assets (including cash and Cash Equivalents (other than cash and
Cash Equivalents received in connection with dividends made by the Borrower in
accordance with Section 7.6 pending application in the manner contemplated by
said Section or in connection with capital contributions or the issuance and
sale of Capital Stock)) other than the ownership of shares of Capital Stock of
the Borrower;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of amounts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of

 

62

--------------------------------------------------------------------------------


 

the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 


SECTION 9.                                THE AGENTS


 

9.1                                 Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.   Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2                                 Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in-fact selected by it with reasonable care.

 

9.3                                 Exculpatory Provisions.  Neither any Agent
nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4                                 Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

9.5                                 Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender, Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6                                 Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7                                 Indemnification.  The Lenders agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties,

 

64

--------------------------------------------------------------------------------


 

actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Revolving Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8                                 Agent in Its Individual Capacity.  Each
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though such Agent were not
an Agent.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9                                 Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 10 days’ notice to
the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section
8(a) or Section 8(g) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above (subject to the Borrower’s
approval, as provided above).  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

9.10                           Syndication Agent.  The Syndication Agent shall
not have any duties or responsibilities hereunder in its capacity as such.

 


SECTION 10.                          MISCELLANEOUS


 

10.1                           Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended (or
amended and restated), supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in

 

65

--------------------------------------------------------------------------------


 

any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any scheduled amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby;  (ii) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.16 without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby; (v) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (vi) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (vii) amend,
modify or waive any provision of Section 2.5 or 2.6 without the written consent
of the Swingline Lender; or (viii) amend, modify or waive any provision of
Section 3 without the written consent of the Issuing Lender.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, Majority
Facility Lenders, Revolving Lenders and Term Lenders (as applicable).

 

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement term loan facility hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time

 

66

--------------------------------------------------------------------------------


 

of such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be substantially similar to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

Furthermore, notwithstanding the foregoing, this Agreement may be amended in
accordance with Section 2.23.

 

10.2                           Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the
Borrower, the Issuing Lender and the Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

Holdings:

InfraSource Services, Inc.

 

c/o

 

GFI Energy Ventures LLC

 

11611 San Vicente Boulevard, Suite 710

 

Los Angeles, CA 90049

 

Attention: Ian Schapiro

 

Telecopy: (310) 442-0540

 

Telephone: (310) 442-0542

 

 

 

and

 

c/o Oaktree Capital Management, LLC

 

333 South Grand Avenue

 

Los Angeles, CA 90071

 

Attention: Christopher Brothers

 

Telecopy: (213) 830-6395

 

Telephone: (213) 830-6356

 

 

 

with a copy to:

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

300 South Grand Avenue

 

Los Angeles, CA 90071

 

Attention: David C. Reamer, Esq.

 

Telecopy: (213) 687-5600

 

Telephone: (213) 687-5052

 

 

Borrower:

InfraSource Incorporated

 

500 W. Dutton Mill Road

 

Aston, Pennsylvania 19104

 

Attention: Chief Financial Officer

 

Telecopy: (610) 619-3081

 

Telephone: (610) 619-3040

 

67

--------------------------------------------------------------------------------


 

Administrative Agent:

Barclays Bank PLC

 

200 Park Avenue

 

New York, NY 10166

 

Attention: May Huang

 

Telecopy: 212-412-5306

 

Telephone: 212-412-3730

 

May.huang@barcap.com

 

 

Issuing Lender:

LaSalle Bank National Association

 

200 West Monroe Street

 

Chicago, Illinois 60606

 

Attention: Standby Letter of Credit Department

 

Telecopy: 312-780-0828

 

Telephone: 312-904-8462

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent, the Issuing Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

10.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                           Payment of Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of outside counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Effective Date (in the case of amounts to
be paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this

 

68

--------------------------------------------------------------------------------


 

Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any property at any time owned, leased, or
in any way used by any Group Member, or any entity for which any Group Member is
alleged to be responsible, and the reasonable fees and expenses of legal counsel
in connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to an Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee, except to the
extent such rights are based on the gross negligence or willful misconduct of
such Indemnitee.  All amounts due under this Section 10.5 shall be payable not
later than 10 days after written demand therefor (accompanied by appropriate
supporting invoices and detail).  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Terrance F. Montgomery (Telephone
No. (610) 619-3040) (Telecopy No. (610) 619-3081)), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

10.6                           Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

69

--------------------------------------------------------------------------------


 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and

 

(B)                                the Administrative Agent and the Issuing
Lender, provided that no consent of the Administrative Agent or the Issuing
Lender shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment or (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, further, that
the assignment of all or any portion of a Term Loan shall not require the
consent of the Issuing Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment or Loans
under any Facility, the amount of the Revolving Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000  unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

 

(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

70

--------------------------------------------------------------------------------


 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.17, 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.18 unless such Participant complies with
Section 2.18(d).

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

71

--------------------------------------------------------------------------------


 


(E)  THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS
OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 


(F)  NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY OR ALL OF
THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE
CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SECTION 10.6(B).  EACH OF HOLDINGS, THE BORROWER, EACH
LENDER AND THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE
AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A
CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR
LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR
AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER
NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING
OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER
DURING SUCH PERIOD OF FORBEARANCE.


 


(G)  IF THE BORROWER WISHES TO REPLACE ALL OR A PORTION OF THE LOANS OR
REVOLVING COMMITMENTS UNDER ANY FACILITY WITH LOANS OR REVOLVING COMMITMENTS, AS
APPLICABLE, HAVING DIFFERENT TERMS, IT SHALL HAVE THE OPTION, WITH THE CONSENT
OF THE ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST THREE BUSINESS DAYS’ ADVANCE
NOTICE TO THE RELEVANT LENDERS, INSTEAD OF PREPAYING THE LOANS OR REDUCING OR
TERMINATING THE REVOLVING COMMITMENT TO BE REPLACED, TO (I) REQUIRE THE RELEVANT
LENDERS TO ASSIGN SUCH LOANS OR REVOLVING COMMITMENT TO THE ADMINISTRATIVE AGENT
OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN ACCORDANCE WITH SECTION
10.1 (WITH SUCH REPLACEMENT, IF APPLICABLE, BEING DEEMED TO HAVE BEEN MADE
PURSUANT TO THE LAST PARAGRAPH OF SECTION 10.1).  PURSUANT TO ANY SUCH
ASSIGNMENT, ALL LOANS AND REVOLVING COMMITMENTS TO BE REPLACED SHALL BE
PURCHASED AT PAR (ALLOCATED AMONG THE RELEVANT LENDERS IN THE SAME MANNER AS
WOULD BE REQUIRED IF SUCH LOANS WERE BEING OPTIONALLY PREPAID OR SUCH REVOLVING
COMMITMENT WAS BEING OPTIONALLY REDUCED OR TERMINATED BY THE BORROWER),
ACCOMPANIED BY PAYMENT OF ANY ACCRUED INTEREST AND FEES THEREON AND ANY AMOUNTS
OWING PURSUANT TO SECTION 2.19, AND, IN THE CASE THE FACILITY BEING REPLACED IS
THE REVOLVING FACILITY, ALL LETTERS OF CREDIT THEN OUTSTANDING SHALL BE REPLACED
BY LETTERS OF CREDIT ISSUED BY A REPLACEMENT ISSUING LENDER.  BY RECEIVING SUCH
PURCHASE PRICE, THE RELEVANT LENDERS SHALL AUTOMATICALLY BE DEEMED TO HAVE
ASSIGNED THE RELEVANT LOANS OR REVOLVING COMMITMENT PURSUANT TO THE TERMS OF THE
FORM OF ASSIGNMENT AND ASSUMPTION ATTACHED HERETO AS EXHIBIT E, AND ACCORDINGLY
NO OTHER ACTION BY SUCH LENDERS SHALL BE REQUIRED IN CONNECTION THEREWITH.

 

10.7                           Adjustments; Set-off.  (a)  Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to Section
8, receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

72

--------------------------------------------------------------------------------


 


(B)  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL AT ANY TIME WHEN AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY GUARANTOR, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY HOLDINGS, THE
BORROWER AND EACH SUBSIDIARY GUARANTOR TO THE EXTENT PERMITTED BY APPLICABLE
LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY HOLDINGS OR THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY GUARANTOR, AS
THE CASE MAY BE.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 

10.8                           Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9                           Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                     Integration.  This Agreement and the other Loan
Documents represent the entire agreement of Holdings, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.11                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                     Submission To Jurisdiction; Waivers.  Each of Holdings
and the Borrower hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

73

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
Holdings or the Borrower, as the case may be at its address set forth in Section
10.2 or at such other address of which the Administrative Agent shall have been
notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

10.13                     Acknowledgements.  Each of Holdings and the Borrower
hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to Holdings or the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings and the Borrower, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among Holdings, the Borrower and the
Lenders.

 

10.14                     Releases of Guarantees and Liens.  (a) 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take, and the Administrative Agent shall
take or cause to be taken, any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1 or (ii)
under the circumstances described in paragraphs (b) or (c) below.

 


(B)  AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT
OF SWAP AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE REVOLVING COMMITMENTS HAVE
BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING (UNLESS CASH
COLLATERALIZED IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE ISSUING LENDER), THE COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED
BY THE SECURITY DOCUMENTS, AND THE SECURITY DOCUMENTS AND ALL OBLIGATIONS (OTHER
THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE
AGENT AND EACH LOAN PARTY UNDER THE SECURITY DOCUMENTS SHALL TERMINATE, ALL
WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PERSON.


 


(C)  TO THE EXTENT THE REQUIRED LENDERS WAIVE THE PROVISIONS OF THE LOAN
DOCUMENTS WITH RESPECT TO THE SALE OR OTHER DISPOSITION OF ANY COLLATERAL, OR
ANY COLLATERAL IS SOLD OR OTHERWISE DISPOSED OF IN A MANNER NOT PROHIBITED BY
THE LOAN DOCUMENTS, SUCH COLLATERAL (UNLESS TRANSFERRED TO THE BORROWER OR A
SUBSIDIARY GUARANTOR) SHALL BE SOLD OR OTHERWISE DISPOSED OF FREE AND CLEAR OF
THE LIENS CREATED BY THE

 

74

--------------------------------------------------------------------------------


 

Loan Documents, and the Administrative Agent shall take such actions, at the
sole expense of the Borrower (including, without limitation, directing any
collateral agent to take such actions), as are appropriate in connection
therewith to release any such Lien.  To the extent the Collateral so sold or
disposed of constitutes Capital Stock of a Subsidiary Guarantor, the Guarantee
Obligations of such Subsidiary Guarantor in respect of the Obligations and all
obligations of such Subsidiary Guarantor under the Loan Documents shall
terminate and be of no further force and effect, and the Administrative Agent
shall take such actions, at the sole expense of the Borrower (including
directing any collateral agent to take such actions) as are appropriate in
connection with such termination.

 

10.15                     Confidentiality.  Each of the Administrative Agent and
each Lender agrees to keep confidential all non-public information provided to
it by any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

10.16                     WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

INFRASOURCE SERVICES, INC.

 

 

 

 

By:

/s/ David R. Helwig

 

 

Name: David R. Helwig

 

 

Title:  President and CEO

 

--------------------------------------------------------------------------------


 

 

INFRASOURCE INCORPORATED

 

 

 

 

By:

/s/ David R. Helwig

 

 

Name: David R. Helwig

 

 

Title:  President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent

and as a Lender

 

 

 

 

By:

/s/ John Giannone

 

 

Name: John Giannone

 

 

Title: Director

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as
Syndication Agent and as a Lender

 

 

 

 

By:

/s/ Philip R. Medsger

 

 

Name: Philip R. Medsger

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

Name of Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

 

Name of Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------